Exhibit 10.1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of February 10, 2009

among

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

(F/K/A ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.),

ALLSCRIPTS, LLC,

A4 HEALTH SYSTEMS, INC.,

A4 REALTY, LLC,

EXTENDED CARE INFORMATION NETWORK, INC., and

MISYS HEALTHCARE SYSTEMS, LLC,

as Borrowers

The Lenders From Time to Time Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

FIFTH THIRD BANK

as Syndication Agent and Co-Lead Arranger

 

 

J.P. MORGAN SECURITIES INC.

as Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions    1   SECTION 1.01.   Defined Terms    1   SECTION 1.02.
  Classification of Loans and Borrowings    17   SECTION 1.03.   Terms Generally
   18   SECTION 1.04.   Accounting Terms; GAAP    18 ARTICLE II The Credits   
18   SECTION 2.01.   Revolving Commitments    18   SECTION 2.02.   Loans and
Borrowings    19   SECTION 2.03.   Requests for Revolving Loans    20   SECTION
2.04.   Letters of Credit    20   SECTION 2.05.   Funding of Borrowings    24  
SECTION 2.06.   Interest Elections    25   SECTION 2.07.   Termination and
Reduction of Commitments    26   SECTION 2.08.   Repayment of Loans    27  
SECTION 2.09.   Prepayment of Loans    27   SECTION 2.10.   Fees    28   SECTION
2.11.   Interest    29   SECTION 2.12.   Alternate Rate of Interest    30  
SECTION 2.13.   Increased Costs    30   SECTION 2.14.   Break Funding Payments
   31   SECTION 2.15.   Taxes    32   SECTION 2.16.   Payments Generally; Pro
Rata Treatment; Sharing of Set-offs    33   SECTION 2.17.   Mitigation
Obligations; Replacement of Lenders    35   SECTION 2.18.   Swingline Loans   
36   SECTION 2.19.   Defaulting Lender    37   SECTION 2.20.   Increase in
Revolving Commitments    39   SECTION 2.21.   Joint and Several Obligations   
39   SECTION 2.22.   Amendment and Restatement    40 ARTICLE III Representations
and Warranties    41   SECTION 3.01.   Organization; Powers    41



--------------------------------------------------------------------------------

  SECTION 3.02.   Authorization; Enforceability    41   SECTION 3.03.  
Governmental Approvals; No Conflicts    41   SECTION 3.04.   Financial Condition
   41   SECTION 3.05.   Properties    42   SECTION 3.06.   Litigation and
Environmental Matters    42   SECTION 3.07.   Compliance with Laws    43  
SECTION 3.08.   Investment Company Status    43   SECTION 3.09.   Taxes    43  
SECTION 3.10.   ERISA    43   SECTION 3.11.   Disclosure    43   SECTION 3.12.  
Subsidiaries    43   SECTION 3.13.   Insurance    43   SECTION 3.14.   Labor
Matters    44   SECTION 3.15.   Solvency    44 ARTICLE IV Conditions    44  
SECTION 4.01.   Effective Date    44   SECTION 4.02.   Each Credit Event    45
ARTICLE V Affirmative Covenants    46   SECTION 5.01.   Financial Statements and
Other Information    46   SECTION 5.02.   Notices of Material Events    47  
SECTION 5.03.   Information Regarding the Borrowers    47   SECTION 5.04.  
Existence; Conduct of Business    48   SECTION 5.05.   Payment of Obligations   
48   SECTION 5.06.   Maintenance of Properties    48   SECTION 5.07.   Insurance
   48   SECTION 5.08.   Books and Records; Inspection and Audit Rights    48  
SECTION 5.09.   Compliance with Laws    49   SECTION 5.10.   Use of Proceeds and
Letters of Credit    49   SECTION 5.11.   Further Assurances    49   SECTION
5.12.   Financial Covenants    49 ARTICLE VI Negative Covenants    49   SECTION
6.01.   Indebtedness    49



--------------------------------------------------------------------------------

  SECTION 6.02.   Liens    50   SECTION 6.03.   Fundamental Changes    50  
SECTION 6.04.   [RESERVED]    51   SECTION 6.05.   Asset Sales    51   SECTION
6.06.   [RESERVED]    52   SECTION 6.07.   Swap Agreements    52   SECTION 6.08.
  Restricted Payments    52   SECTION 6.09.   Transactions with Affiliates    52
  SECTION 6.10.   Restrictive Agreements    54   SECTION 6.11.   [RESERVED]   
55   SECTION 6.12.   Additional Subsidiaries    55   SECTION 6.13.  
Intentionally Omitted    55   SECTION 6.14.   Acquisitions    55 ARTICLE VII
Events of Default    56 ARTICLE VIII The Administrative Agent    58 ARTICLE IX
Miscellaneous    60   SECTION 9.01.   Notices    60   SECTION 9.02.   Waivers;
Amendments    61   SECTION 9.03.   Expenses; Indemnity; Damage Waiver    62  
SECTION 9.04.   Successors and Assigns    63   SECTION 9.05.   Survival    67  
SECTION 9.06.   Counterparts; Integration; Effectiveness    67   SECTION 9.07.  
Severability    67   SECTION 9.08.   Right of Setoff    68   SECTION 9.09.  
Governing Law; Jurisdiction; Consent to Service of Process    68   SECTION 9.10.
  WAIVER OF JURY TRIAL    68   SECTION 9.11.   Headings    69   SECTION 9.12.  
Lead Arranger, Co-Lead Arranger and Syndication Agent    69   SECTION 9.13.  
Interest Rate Limitation    69   SECTION 9.14.   USA Patriot Act    69



--------------------------------------------------------------------------------

ARTICLE X Loan Guaranty    70   SECTION 10.01.   Guaranty    70   SECTION 10.02.
  Guaranty of Payment    70   SECTION 10.03.   No Discharge or Diminishment of
Loan Guaranty    70   SECTION 10.04.   Defenses Waived    71   SECTION 10.05.  
Rights of Subrogation    71   SECTION 10.06.   Reinstatement; Stay of
Acceleration    71   SECTION 10.07.   Information    72   SECTION 10.08.  
Termination    72   SECTION 10.09.   Taxes    72   SECTION 10.10.   Maximum
Liability    72   SECTION 10.11.   Contribution    73   SECTION 10.12.  
Liability Cumulative    73 ARTICLE XI The Borrower Representative    74  
SECTION 11.01.   Appointment; Nature of Relationship    74   SECTION 11.02.  
Powers    74   SECTION 11.03.   Employment of Agents    74   SECTION 11.04.  
Notices    74   SECTION 11.05.   Successor Borrower Representative    74  
SECTION 11.06.   Execution of Loan Documents    74

 

Schedule 1    –    Revolving Commitments Schedule 2    –    Existing Letters of
Credit Schedule 3.06    –    Litigation Schedule 3.12    –    Subsidiaries
Schedule 6.02    –    Existing Liens Schedule 6.05    –    Contemplated Asset
Sale Schedule 6.09    –    Affiliate Transactions Exhibit A    –    Assignment
and Assumption Exhibit B    –    Compliance Certificate Exhibit C-1    –    Form
of Revolving Note Exhibit C-2    –    Form of Swingline Note Exhibit D-1    –   
Form of Joinder Agreement for Guarantor Exhibit D-2    –    Form of Joinder
Agreement for New Borrower



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified,
restated, supplemented and in effect from time to time, herein called this
“Agreement”) dated as of February 10, 2009, among ALLSCRIPTS-MISYS HEALTHCARE
SOLUTIONS, INC. (F/K/A ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.), a Delaware
corporation (the “Company”), ALLSCRIPTS, LLC, a Delaware limited liability
company, A4 HEALTH SYSTEMS, INC., a North Carolina corporation, A4 REALTY, LLC,
a North Carolina limited liability company, EXTENDED CARE INFORMATION NETWORK,
INC., a Delaware corporation, MISYS HEALTHCARE SYSTEMS, LLC, a North Carolina
limited liability company, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A. (“JPMC”), as Administrative Agent for the Lenders.

WHEREAS, the Company and certain of its subsidiaries, and JPMC as Administrative
Agent and Lender, are party to that certain Amended and Restated Credit
Agreement dated as of August 15, 2008 (the “Existing Credit Agreement”).

WHEREAS, the Company and the other Borrowers have requested that JPMC as
Administrative Agent and Lender and such other parties as may be Lenders
hereunder amend and restate the Existing Credit Agreement, and JPMC as
Administrative Agent and Lender and such other parties as may be Lenders
hereunder have agreed to so amend and restate the Existing Credit Agreement
subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in that
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.19 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments.

“Applicable Rate” means, for any day with respect to any Prime Rate Loan or
Eurodollar Loan or with respect to the Commitment Fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Prime Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Total Leverage Ratio as of the most recent determination
date; but until the date of delivery to the Administrative Agent of the
Company’s consolidated financial statements for first Fiscal Quarter ending
after the Effective Date hereof pursuant to Section 5.01(b), the Eurodollar
Spread shall be 2.00%, the Prime Spread shall be 0.50% and the Commitment Fee
Rate shall be 0.25%:

 

Total Leverage Ratio

   Prime Spread     Eurodollar
Spread     Commitment
Fee Rate  

Category 1: greater than or equal to 2.50

   1.50 %   3.00 %   0.45 %

Category 2: greater than or equal to 2.00 but less than 2.50

   1.25 %   2.75 %   0.40 %

Category 3: greater than or equal to 1.50 but less than 2.00

   1.00 %   2.50 %   0.35 %

Category 4: greater than or equal to 1.00 but less than 1.50

   0.75 %   2.25 %   0.30 %

Category 5: less than 1.00

   0.50 %   2.00 %   0.25 %

Except as set forth in the immediately preceding sentence, for purposes of the
foregoing, (i) the Total Leverage Ratio shall be determined as of the end of
each Fiscal Quarter of the Company’s Fiscal Year based upon the Company’s
consolidated financial statements delivered pursuant to Sections 5.01(a) or
(b) and (ii) each change in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall be effective during the period commencing on and
including the date of delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change; but the Total Leverage
Ratio shall be deemed to be in Category 1 at the request of the Required Lenders
if the Borrowers fail to timely deliver the consolidated financial statements
required to be delivered by them pursuant to Sections 5.01(a) or (b), during the
period from the deadline for delivery thereof until such consolidated financial
statements are received.

 

2



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Sale” shall have the meaning assigned to such term in Section 6.05
hereof.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent and the Company, in
the form of Exhibit A or any other form approved by the Administrative Agent and
the Company.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America and any successor entity performing similar functions.

“Borrower” or “Borrowers” means, individually or collectively, the Company,
Allscripts, LLC, a Delaware limited liability company, A4 Health Systems, Inc.,
a North Carolina corporation, A4 Realty, LLC, a North Carolina limited liability
company, Extended Care Information Network, Inc., a Delaware corporation, and
Misys Healthcare Systems LLC, a North Carolina limited liability company.

“Borrower Representative” means Allscripts-Misys Healthcare Solutions, Inc., a
Delaware corporation, in its capacity as contractual representative of the
Borrowers pursuant to Article XI.

“Borrowing” means (a) Revolving Loans of the same Type and Class, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect and (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing of a Revolving Loan in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capital Lease Obligations) by the Company
and its Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on a consolidated statement
of cash flows of the Company and its Subsidiaries.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Casualty Event” means, with respect to any equipment, fixed assets or real
property (including any improvements thereon) of the Company or any Subsidiary,
any loss of or damage to, or any condemnation or other taking by a governmental
authority of, such property, the date on which the Company or any of its
Subsidiaries receives insurance proceeds, or proceeds of a condemnation award or
other compensation to replace or repair such property.

“Change in Control” means (a) any “person” or “group” (other than any Misys
Affiliate) as such terms are used for purposes of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”), whether or not
applicable, is or becomes the “beneficial owner” (as that term is used in Rules
13d-3 and 13d-5 under the Exchange Act, whether or not applicable), directly or
indirectly, of more than 51% of the total voting power in the aggregate of all
classes of Equity Interests then outstanding of the Company normally entitled to
vote in elections of directors or (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (1) nominated by the board of directors of the Company nor
(2) appointed or approved by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any binding
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or a Swingline
Loan.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and acquire participations in Letters of Credit hereunder.

“Commitment Fee” shall have the meaning assigned such term in Section 2.10(a).

“Commitment Schedule” means the Schedule attached hereto as Schedule 1, as
modified from time to time in accordance with the terms of this Agreement.

“Company” means Allscripts-Misys Healthcare Solutions, Inc. (f/k/a Allscripts
Healthcare Solutions, Inc.), a Delaware corporation.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Senior Debentures” means the Company’s 3.50% Convertible Senior
Debentures issued under the terms of the Indenture dated as of July 6, 2004
between the Company and the Trustee named therein (or any successor thereto).

 

4



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBIT” means, without duplication, for any period, consolidated net income from
continuing operations of the Company and its Subsidiaries, plus non-cash
stock-based compensation expenses, interest expense, income taxes, and minus in
the case of income or plus in the case of losses, non-cash non-operating items
and one-time charges and non-cash extraordinary gains or losses and other
non-cash non-recurring items of income or expense plus transaction fees and
expenses associated with or incurred by the Company or any of its Subsidiaries
in connection with this Agreement or any transactions contemplated herein or in
connection with the acquisition of Misys Healthcare Systems, LLC; provided that,
if the Company or any of its Subsidiaries acquires the Equity Interests or
substantially all of the assets of any Person during such period under
circumstances permitted under Section 6.14 hereof, EBIT shall be adjusted to
give pro forma effect to such acquisition assuming that such transaction had
occurred on the first day of such period.

“EBITDA” means, without duplication, for any period, consolidated net income
from continuing operations of the Company and its Subsidiaries, plus
depreciation, amortization, non-cash stock-based compensation expenses, interest
expense, income taxes, and minus in the case of income or plus in the case of
losses, non-cash non-operating items and one-time charges and non-cash
extraordinary gains or losses and other non-cash non-recurring items of income
or expense plus transaction fees and expenses associated with or incurred by the
Company or any of its Subsidiaries in connection with this Agreement or any
transactions contemplated herein (or in connection with the acquisition of Misys
Healthcare Systems, LLC); provided that, if the Company or any of its
Subsidiaries acquires the Equity Interests or substantially all of the assets

 

5



--------------------------------------------------------------------------------

of any Person during such period under circumstances permitted under
Section 6.14 hereof, EBITDA shall be adjusted to give pro forma effect to such
acquisition assuming that such transaction had occurred on the first day of such
period.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any of the Borrowers or any other Loan Party
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, or any warrants, options
or other rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower or any other Loan Party, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its Subsidiaries or any other
Loan Party or any of their ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the
Company or any of its Subsidiaries or any other Loan Party or any of their ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Company or any of its Subsidiaries or any
other Loan Party or any of their ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Company or any of its Subsidiaries or any

 

6



--------------------------------------------------------------------------------

other Loan Party or any of their ERISA Affiliates of any notice, or the receipt
by any Multiemployer Plan from the Company or any of its Subsidiaries or any
other Loan Party or any of their ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Banks or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.15(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from Borrowers with respect to such withholding tax pursuant
to Section 2.15(a).

“Existing Letters of Credit” means those letters of credit described on Schedule
2 hereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

“Fiscal Quarter” means a three (3) month period ending on the last day of each
February, May, August and November of each year.

“Fiscal Year” means a one (1) year period ending on May 31 of each year.

 

7



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any payment obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all payment
obligations of such Person for borrowed money, (b) all payment obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all payment obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (d) all
payment obligations of such Person in respect of the deferred purchase price of
property or services (excluding accounts payable not overdue more than 90 days
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed; provided, that if such Person has not assumed or otherwise become
liable in respect of such Indebtedness, such obligations shall be deemed to be
in an amount equal to the lesser of (i) the amount of such Indebtedness and
(ii) fair market value of such property at the time of determination (in the
Company’s good faith estimate), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all payment

 

8



--------------------------------------------------------------------------------

obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all payment
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For avoidance of doubt, Indebtedness shall not include deferred
payment obligations of the Company in respect of acquisitions of A4 Health
Systems, Inc., A4 Realty, LLC and other lines of business in an amount not to
exceed $275,000. The amount of any Guarantee shall be deemed to be an amount
equal to the lesser of (a) the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (b) the maximum amount
for which such guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of the Guarantee shall be such
guaranteeing Person’s reasonably anticipated liability in respect thereof as
determined by the Company in good faith.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter of the
Company, the ratio of (a) EBIT for the four Fiscal Quarters ending on such date
to (b) Interest Expense for such four Fiscal Quarter period, determined in each
case on a consolidated basis for Company and its Subsidiaries.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.06.

“Interest Expense” means, for any period, interest expense of the Company and
its Subsidiaries, on a consolidated basis, during such period, determined in
accordance with GAAP, provided that, if the Company or any of its Subsidiaries
acquires the Equity Interests or assets of any Person during such period under
circumstances permitted under Section 6.14 hereof, Interest Expense shall be
adjusted to give pro forma effect to such acquisition assuming that such
transaction had occurred on the first day of such period; provided, further,
that “Interest Expense” shall be calculated after giving effect to Rate
Management Transactions (including associated costs), but excluding unrealized
gains and losses with respect to Rate Management Transactions.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (other
than a Swingline Loan), the last day of each Fiscal Quarter and the Maturity
Date, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in

 

9



--------------------------------------------------------------------------------

the calendar month that is one, two, three or six months thereafter, as the
Borrower Representative may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A. in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. Without limiting the foregoing, as to any
particular Letter of Credit, the Borrower Representative and any Lender may
agree that such Lender (or an Affiliate of such Lender) shall be the “Issuing
Bank” and in such event, such Lender shall be entitled to all of the rights,
benefits and privileges of an Issuing Bank under this Agreement and the other
Loan Documents (provided that the address of such Issuing Bank shall, in lieu of
the address set forth in Section 9.01(iii) hereof, be such address as the
Borrower Representative and such Issuing Bank may agree in writing).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or Section 2.20, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any of the Existing Letters of Credit and any letter of
credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate set forth on Reuters Screen LIBOR01 Page as the London
Interbank Offered Rate (or on any successor or substitute page of such Service,
or any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such

 

10



--------------------------------------------------------------------------------

Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate (rounded upwards, if necessary, to
the next 1/16th of 1%) at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” means a Revolving Loan or a Swingline Loan, as applicable.

“Loan Documents” means, collectively, this Agreement, the Notes, all
instruments, certificates and agreements now or hereafter executed or delivered
to the Administrative Agent or any Lender pursuant to any of the foregoing or in
connection with the obligations under this Agreement and the other Loan
Documents (including without limitation, any joinder agreements or similar
undertakings executed and delivered with respect to this Agreement), and all
amendments, modifications, renewals, extensions, increases and rearrangements
of, and substitutions for, any of the foregoing.

“Loan Guarantor” means each Loan Party which has executed a Joinder Agreement in
the form of Exhibit D hereto.

“Loan Guarantee” means Article X of this Agreement as it may be amended and
modified and in effect from time to time.

“Loan Parties” means the Company, the Borrowers, the Borrower’s Material
Domestic Subsidiaries and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement and their successors and assigns.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, financial condition or results of operations of
the Company and its Subsidiaries, taken as a whole or (b) a material impairment
in the ability of the Loan Parties, taken as a whole, to perform their
obligations under any Loan Document.

“Material Domestic Subsidiary” means, at any time of determination, any
Subsidiary that has total annual revenues or total assets of more than
$10,000,000 for the four Fiscal Quarters most recently ended.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000. For purposes of

 

11



--------------------------------------------------------------------------------

determining Material Indebtedness, the “principal amount” of the obligations in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that would be required to be paid if
such Swap Agreement were terminated at such time.

“Maturity Date” means August 15, 2012.

“Misys” means Misys plc, a public limited company incorporated under the laws of
England.

“Misys Affiliates” means Misys and all Affiliates of Misys, other than the
Borrowers and any wholly-owned subsidiaries of any of the Borrowers.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by the Company or any of its Subsidiaries
(including cash proceeds subsequently received (as and when received by Company
or any of its Subsidiaries) in respect of non-cash consideration initially
received) net of (i) selling expenses (including reasonable brokers’ fees or
commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and the Company’s good faith estimate of income taxes
paid or payable in connection with such sale); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by the Company or any of its Subsidiaries associated with
the properties sold in such Asset Sale (provided that, to the extent and at the
time any such amounts are released from such reserve (other than in satisfaction
of any such liabilities), such amounts shall constitute Net Cash Proceeds);
(iii) the Company’s good faith estimate of payments required to be made with
respect to unassumed liabilities relating to the properties sold within 90 days
of such Asset Sale (provided that, to the extent such cash proceeds are not used
to make payments in respect of such unassumed liabilities within 90 days of such
Asset Sale, such cash proceeds shall constitute Net Cash Proceeds); and (iv) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness which is secured by a Lien on the properties sold in such Asset
Sale and which is repaid with such proceeds (other than any such Indebtedness
assumed by the purchaser of such properties); and

(b) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

“Notes” shall have the meaning set forth in Section 2.02(a).

“Obligations” means, as at any date of determination thereof, the sum of the
following: (i) the aggregate principal amount of Loans outstanding hereunder,
plus (ii) the aggregate amount of the LC Exposure, plus (iii) all other
liabilities, obligations and indebtedness under any

 

12



--------------------------------------------------------------------------------

Loan Document of the Borrowers or any other Loan Party, including, but not
limited to, amounts accruing subsequent to the filing of any bankruptcy
receivership, insolvency or like petition, whether or not allowed in connection
with such bankruptcy, receivership, insolvency or like proceeding.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for unpaid utilities, taxes, assessments, or other
governmental charges or levies that are not yet due or are being contested in
compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, old age pensions or other
social security or retirement benefits, or similar legislation or to secure
public or statutory obligations of the Company or any of its Subsidiaries;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Article VII;

(f) rights of set-off of banks or lenders in the ordinary course of banking
arrangements;

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not materially adversely affect the use of such property for its present
purpose;

(h) any interest or title of a lessor, sublessor, licensee or licensor under any
operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the rights, benefits
or privileges of such lease or licensing agreement, as the case may be;

 

13



--------------------------------------------------------------------------------

(i) Liens in favor of payor financial institutions having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Company or any Subsidiary on deposit with or in possession of such financial
institution;

(j) eases or licenses of intellectual property or other assets granted by the
Company or any Subsidiary in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of business of the Company or
any Subsidiary; and

(k) the filing of UCC financing statements solely as a precautionary measure in
connection with any transaction not prohibited hereunder;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrowers or other Loan Party
or any of their ERISA Affiliates is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Prime Rate” means, on any day, the prime rate of JPMorgan Chase Bank, N.A. in
effect for that day at the principal offices of JPMorgan Chase Bank, N.A. in
Chicago, Illinois, but in no event less than (i) the Federal Funds Effective
Rate in effect on such day plus 0.5% and (ii) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.50%, provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day. Any change in
the Prime Rate due to a change in the prime rate of JPMorgan Chase Bank, N.A.,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate or a
favored rate, and Administrative Agent and each Lender disclaims any statement,
representation or warranty to the contrary. Administrative Agent, any Lender or
JPMorgan Chase Bank may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate. For the avoidance of doubt, “Prime
Rate Loan” and “Prime Rate Borrowing” refers to whether such Loan, or the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Prime Rate.

“Rate Management Transaction” means (i) any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between any
Borrower and a Lender. and/or affiliates of such Lender which is a rate swap,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap, floor, collar, currency
swap, cross-currency rate swap, currency option, credit protection transaction,
credit swap, credit default swap, credit default option, total return swap,
credit spread, repurchase

 

14



--------------------------------------------------------------------------------

transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, weather index transaction or forward purchase or
sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions), or (ii) any
type of transaction that is similar to any transaction referred to in clause
(i) above that is currently, or in the future becomes, recurrently entered into
in the financial markets and which is a forward, swap, future, option or other
derivative on one or more rates, currencies, commodities, equity securities or
other equity instruments, debt securities or other debt instruments, economic
indices or measures of economic risk or value, or other benchmarks against which
payments or deliveries are to be made, or any combination of the foregoing
transactions.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means (a) at any time when there are more than two Revolving
Lenders, Lenders having Revolving Exposures and unused Revolving Commitments
representing more than 50% of the sum of the total Revolving Exposures and
unused Revolving Commitments at such time and (b) at any time when there are one
or two Revolving Lenders, all of the Revolving Lenders (excluding any Defaulting
Lender).

“Restricted Payment” means (i) any prepayment of any subordinated debt and
(ii) any dividend or other distribution (whether in cash, securities or other
property) with respect to any Equity Interests in the Company, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in the Company
or any Subsidiary or any option, warrant or other right to acquire any such
Equity Interests in the Company or any Subsidiary. The term “Restricted
Payments” as used herein shall include management fees paid to any Person owning
any Equity Interests in and to the Company or any Subsidiary but shall not
include issuances of Equity Interests by the Company.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment, if any, of such Revolving Lender to make Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.07 or Section 2.20 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Revolving Lender’s
Revolving Commitment is set forth on the Commitment Schedule or in the
Assignment and Assumption pursuant to which such Revolving Lender shall have
assumed its Revolving Commitment, as applicable. The initial aggregate amount of
the Revolving Lenders’ Revolving Commitments is $125,000,000.

 

15



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a loan made pursuant to Section 2.01(a) as part of a
Borrowing and refers to a Prime Rate Loan or an Eurodollar Loan.

“Revolving Note” means a Note evidencing Revolving Loans in accordance with
Section 2.02(a).

“SEC Reports” means (i) the Annual Report of the Company on Form 10-K for the
year ended December 31, 2007 filed with the Securities and Exchange Commission,
and (ii) the Company’s Quarterly Report on Form 10-Q for the quarter ended
November 30, 2008 filed with the Securities and Exchange Commission.

“Sold Asset Revenues” in respect of any Asset Sale means the aggregate revenues
generated by the assets and property sold or otherwise disposed of in such Asset
Sale during the four Fiscal Quarter period ending immediately prior to the
consummation of such Asset Sale.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party as applicable.

 

16



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any of
its Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time. The initial maximum amount of Swingline Exposure is $10,000,000.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a loan made pursuant to Section 2.18.

“Swingline Note” means a Note evidencing the Swingline Loans in accordance with
Section 2.02(a).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Leverage Ratio” means, as of any day, the ratio of (a) Indebtedness as of
such date to (b) EBITDA for the four Fiscal Quarters most recently ended,
determined in each case on a consolidated basis for the Company and its
Subsidiaries.

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the joinder of any party to the provisions hereof, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder and (b) the
execution, delivery and performance by each Loan Party of each other document
and instrument required to satisfy the conditions precedent to the effectiveness
of this Agreement under Section 4.01.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Prime Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by

 

17



--------------------------------------------------------------------------------

Type (e.g., a “Eurodollar Loan”), or by Class and Type (e.g., a “Eurodollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrower
Representative requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

ARTICLE II

The Credits

SECTION 2.01. Revolving Commitments. Subject to the terms and conditions set
forth herein, each Revolving Lender agrees to make Revolving Loans to the
Borrowers from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.

 

18



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Revolving Loans of the same Type made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.18. The Loans of each
Class made by each Lender shall be evidenced by a single Note of the Borrowers
(each, together with all renewals, extensions, modifications and replacements
thereof and substitutions therefor, a “Note,” collectively, the “Notes”) in
substantially the forms of Exhibit C-1 (with respect to the Revolving Loans) and
Exhibit C-2 (with respect to the Swingline Loans) respectively, payable to the
order of such Lender in a principal amount equal to the applicable Revolving
Commitment of such Lender with respect to Revolving Loans, and in the maximum
principal amount of the Swingline Loans with respect to Swingline Loans, and
otherwise duly completed. Each Lender is hereby authorized by the Borrowers to
endorse on the schedule (or a continuation thereof) that may be attached to each
Note, if any, of such Lender, to the extent applicable, the date, amount, type
of and the applicable period of interest for each Loan made by such Lender to
the Borrowers hereunder, and the amount of each payment or prepayment of
principal of such Loan received by such Lender, provided that any failure by
such Lender to make any such endorsement shall not affect the obligations of the
Borrowers under such Note or hereunder in respect of such Loan.

(b) Subject to Section 2.12, each Borrowing consisting of a Revolving Loan shall
be comprised entirely of Prime Rate Loans or Eurodollar Loans as the Borrowers
may request in accordance herewith. Each Swingline Loan shall be a Prime Rate
Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount of $1,000,000 or an integral
multiple of $1,000,000 in excess thereof. At the time that each Prime Rate
Borrowing is made for a Revolving Loan, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 or an integral multiple of
$500,000 in excess thereof; provided that such a Prime Rate Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Loan if the Interest Period requested with respect thereto would
end after the Maturity Date.

 

19



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Revolving Loans. To request a Borrowing consisting of
a Revolving Loan, the Borrower Representative shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, Chicago, Illinois time, two Business Days before the
date of the proposed Borrowing and (b) in the case of a Prime Rate Borrowing,
not later than 12:00 noon, Chicago, Illinois time, the day of the proposed
Borrowing; provided that any such notice of a Prime Rate Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.04(e) may
be given not later than 12:00 noon, Chicago, Illinois time, on the date of the
proposed Borrowing. Each such telephonic Revolving Loan Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Revolving Loan Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.
Each such telephonic and written Revolving Loan Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the aggregate amount of such
Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Prime Rate Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Prime Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Revolving Loan Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Revolving Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

20



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (at least five Business
Days in advance of the requested date of issuance, amendment, renewal or
extension or such shorter period as the Issuing Bank may agree) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by such
Issuing Bank, the Borrower Representative also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $10,000,000 and (ii) the total Revolving Exposures
shall not exceed the total Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit by an Issuing Bank or
an amendment to a Letter of Credit increasing the amount thereof, and without
any further action on the part of such Issuing Bank or the Revolving Lenders,
such Issuing Bank hereby grants to each Revolving Lender, and each Revolving
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Revolving Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrowers for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Chicago, Illinois time, on the date that such LC
Disbursement is made, if the Borrower

 

21



--------------------------------------------------------------------------------

Representative shall have received notice of such LC Disbursement prior to 10:00
a.m., Chicago, Illinois time, on such date, or, if such notice has not been
received by the Borrower Representative prior to such time on such date, then
not later than 12:00 noon, Chicago, Illinois time, on (i) the Business Day that
the Borrower Representative receives such notice, if such notice is received
prior to 10:00 a.m., Chicago, Illinois time, on the day of receipt, or (ii) the
Business Day immediately following the day that the Borrower Representative
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that the Borrower Representative may, subject to the
conditions to borrowing set forth herein, request in accordance with this
Agreement that such payment be financed with a Prime Rate Borrowing of a
Revolving Loan or a Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting Prime Rate Borrowing. If the Borrowers fail to make
such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Revolving Lender’s Applicable Percentage
thereof. Following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrowers, in the same manner as provided in Section 2.05 with respect to
Revolving Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse such Issuing Bank for
any LC Disbursement (other than the funding of Prime Rate Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrowers of their
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of

 

22



--------------------------------------------------------------------------------

technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
such Borrowers that are caused by an Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of such
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse such Issuing Bank and the Revolving Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to Prime Rate Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.11(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of such Issuing Bank. At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.10(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to include

 

23



--------------------------------------------------------------------------------

such successor or any previous Issuing Bank, or such successor and all previous
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 51% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any of the Borrowers described in clauses (h) or (i) of Article VII.
The Borrowers also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.09(b). Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse an Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 51% of the total LC Exposure), be applied to
satisfy other obligations of the Borrowers under this Agreement. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower Representative within
three Business Days after all Events of Default have been cured or waived. If
the Borrowers are required to provide an amount of cash collateral hereunder
pursuant to Section 2.09(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower Representative as and to the extent
that, after giving effect to such return, the Borrowers would remain in
compliance with Section 2.09(b) and no Default shall have occurred and be
continuing.

SECTION 2.05. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Chicago, Illinois time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.18. The Administrative
Agent will make such Loans available to the Borrower Representative

 

24



--------------------------------------------------------------------------------

by promptly crediting the amounts so received, in like funds, to an account of
the Borrower Representative maintained with the Administrative Agent in Chicago,
Illinois and designated by the Borrower Representative in the applicable
Borrowing Request (such account, the “Funding Account”) or as otherwise directed
by Borrower Representative; provided that Prime Rate Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. If a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to Prime Rate Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.06. Interest Elections.

(a) Each Borrowing initially shall be of the Type and Class specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower Representative may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower Representative may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Loans, which may
not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower
Representative.

(c) Each telephonic (and electronic, if so agreed by the parties) and written
Interest Election Request shall specify the following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

25



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Prime Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Prime Rate Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing (i) no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing shall be converted to a Prime Rate Borrowing at the
end of the Interest Period applicable thereto.

SECTION 2.07. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount equal to $1,000,000 or an integral multiple of
$500,000 in excess thereof and (ii) the Borrowers shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.09, the sum of the Revolving
Exposures would exceed the total Revolving Commitments.

(c) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph (b) of
this Section, at least five Business Days prior to the effective date of such
termination or reduction, specifying

 

26



--------------------------------------------------------------------------------

such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Revolving Lenders of the
contents thereof. Each notice delivered by the Borrower Representative pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower Representative may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower
Representative (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Revolving Commitments shall be permanent. Each reduction of the
Revolving Commitments shall be made ratably among the Revolving Lenders in
accordance with their respective Revolving Commitments.

SECTION 2.08. Repayment of Loans.

(a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Borrowing consisting of a Revolving Loan is made, the Borrower shall repay all
Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrowers to repay the Loans in accordance with the terms of this Agreement.

SECTION 2.09. Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

(b) In the event and on such occasion that the sum of the Revolving Exposures
exceeds the total Revolving Commitments, the Borrowers shall prepay Revolving
Loans or

 

27



--------------------------------------------------------------------------------

Swingline Loans (or, if no such Loans are outstanding, deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.04(j)) in an
aggregate amount equal to such excess.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower Representative shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
this Section.

(d) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, Chicago,
Illinois time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of a Revolving Loan consisting of a Prime Rate Borrowing, not
later than 12:00 noon, Chicago, Illinois time, on the date of prepayment or
(iii) in the case of a prepayment of a Swingline Loan, not later than 12:00
noon, Chicago, Illinois time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date, the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment.

SECTION 2.10. Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender a fee, which fee (the “Commitment Fee”) shall accrue at
the Applicable Rate on the average daily amount of the excess of the aggregate
of the Revolving Commitments over the aggregate Revolving Exposures during the
period from and including the Effective Date to but excluding the date on which
such Revolving Commitments terminate; provided, that the aggregate principal
amount of Swingline Loans shall not be included in any determination of
Revolving Exposure for purposes of calculating the Commitment Fee. Accrued
Commitment Fees shall be payable in arrears on the last day of each Fiscal
Quarter and on the date on which the Revolving Commitments terminate, commencing
on the first such date to occur after the date hereof. All Commitment Fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Revolving Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have

 

28



--------------------------------------------------------------------------------

any LC Exposure (provided, however, that in no event shall such participation
fees for any single Letter of Credit be less than $500) and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of
 1/8% per annum on the average daily amount of LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each Fiscal Quarter shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, as applicable, to the
Lenders or Issuing Bank entitled thereto. Fees paid shall not be refundable
under any circumstances.

SECTION 2.11. Interest.

(a) The Loans comprising each Prime Rate Borrowing (including each Swingline
Loan) shall bear interest at the Prime Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to the Default Rate. The “Default Rate” shall be equal to 2% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this section or in the case of any other amount, 2% plus the rate
applicable to Prime Rate Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, and upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Revolving Loan consisting of a Prime Rate Borrowing prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

29



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The Prime Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as a Prime Rate Borrowing; provided that
if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

SECTION 2.13. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

30



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraphs (a) or (b) of this
Section shall be delivered to the Borrower Representative, demonstrating in
reasonable detail the calculation of the amounts, and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive
and if such Lender or such Issuing Bank, as the case may be, notifies the
Borrower Representative of such Change of Law within 90 days after the adoption,
enactment or similar act with respect to such Change of Law, then the 90-day
period referred to above shall be extended to include the period from the
effective date of such Change of Law to the date of such notice.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant
hereto, or (d) the assignment of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower Representative pursuant to Section 2.17, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for

 

31



--------------------------------------------------------------------------------

the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, demonstrating in reasonable detail the
calculation of the amounts, shall be delivered to the Borrower Representative
and shall be conclusive absent manifest error. The Borrowers shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.15. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrowers shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrowers hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender or an Issuing Bank, or by the Administrative
Agent on its own behalf or on behalf of a Lender or an Issuing Bank,
demonstrating in reasonable detail the calculation of the amounts, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower to a Governmental Authority, the Borrower Representative shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

32



--------------------------------------------------------------------------------

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower Representative (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower Representative as will
permit such payments to be made without withholding or at a reduced rate.

(f) If the Administrative Agent, a Lender, or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which a Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to such Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this
Section 2.15 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent, such Lender or such Issuing Bank and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Borrower, upon the request of the Administrative
Agent, such Lender or such Issuing Bank, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such Issuing Bank in the event the Administrative Agent, such Lender or such
Issuing Bank is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent, any
Lender or any Issuing Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to any Borrower
or any other Person.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by then hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 2.13,
2.14 or 2.15, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, Chicago, Illinois time), on the date
when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 2000
South Naperville Road, Wheaton, Illinois 60187, except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

 

33



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrowers or any other Loan Party or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each Lender
agrees that it will not exercise any right of setoff or counterclaim or
otherwise obtain payment in respect of any Obligation owed to it other than
principal of and interest accruing on the Loans and participations in the LC
Disbursements, unless all of the outstanding principal of and accrued interest
on the Loans and LC Disbursements have been paid in full. The Borrowers consent
to the foregoing and agree, to the extent they may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due. If the
Borrowers have not in fact made such payment when due, then each of the Lenders
or the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of

 

34



--------------------------------------------------------------------------------

payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations hereunder until all such unsatisfied obligations are
fully paid.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender is a Defaulting Lender or otherwise defaults in its obligation to fund
Loans hereunder or any Lender shall not consent to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender and that has been consented to by the Required Lenders, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Bank and the Swingline
Lender), which consent shall not be unreasonably withheld, (ii) such assignor
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

 

35



--------------------------------------------------------------------------------

SECTION 2.18. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrowers from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000 or (ii) the sum of the total
Revolving Exposures exceeding the total Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower Representative shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., Chicago, Illinois time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower Representative. The Swingline Lender shall
make each Swingline Loan available to the Borrowers by means of a credit to the
general deposit account of the Borrowers with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(e), by remittance to the Issuing Bank) by 3:30 p.m.,
Chicago, Illinois time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, Chicago, Illinois time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional, and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Borrower
Representative of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrowers (or other party on behalf of
the Borrowers) in respect of a Swingline Loan after receipt by the Swingline
Lender of the

 

36



--------------------------------------------------------------------------------

proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Swingline Lender
and to the Revolving Lenders that shall have made their payments pursuant to
this paragraph, as their interests may appear. The purchase of participations in
a Swingline Loan pursuant to this paragraph shall not relieve the Borrowers of
any default in the payment thereof.

(d) Notwithstanding the foregoing procedures for requesting a Swingline Loan,
the Borrower Representative and the Swingline Lender may agree to implement an
alternate arrangement with respect to Swingline Loans pursuant to a direct
borrowing agreement between the Borrowers and the Swingline Lender. The
Swingline Lender will give notice to the Administrative Agent of each Swingline
Loan made to the Borrowers within one (1) Business Day after making such
Swingline Loan.

SECTION 2.19. Defaulting Lender. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of any Revolving
Commitment of such Defaulting Lender pursuant to this Agreement;

(b) the Revolving Commitments and the Revolving Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the Lenders which are not Defaulting Lenders (the
“Non-Defaulting Lenders”) in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all Non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed the total of all Non-Defaulting Lenders’ Revolving
Commitments and (y) the conditions set forth in Section 4.02 are satisfied at
such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.04(j) for so long as such
LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.18(c), the Borrower shall not be

 

37



--------------------------------------------------------------------------------

required to pay any fees to such Defaulting Lender pursuant to Section 2.10 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.18(c), then the fees payable to the Lenders pursuant to
Section 2.10 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.18(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all fees that
otherwise would have been payable to such Defaulting Lender with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until such
LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure of the Defaulting Lender will be 100%
covered by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with Section 2.18(c),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.18(c)(i) (and Defaulting Lenders
shall not participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.16) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank or Swingline Lender hereunder, (iii) third, to the funding of any Loan or
the funding or cash collateralization of any participating interest in any
Swingline Loan or Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Borrower Representative, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrowers or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or reimbursement
obligations in respect of LC Disbursements which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 4.02 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all Non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.

 

38



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower Representative, the
Issuing Bank and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.20. Increase in Revolving Commitments. The Borrower Representative, on
behalf of the Borrowers, shall have the right from time to time to request an
increase in the aggregate Revolving Commitments by obtaining new or additional
Revolving Commitments, either from one or more of the existing Lenders or from
other lending institutions, provided that (i) the aggregate Revolving
Commitments of all Lenders under the terms of this Agreement, after giving
effect to such additional Revolving Commitments, would not exceed $150 million,
(ii) the amount of such requested increase is in a minimum amount of $5 million,
(iii) the Administrative Agent has approved the identity of any such new
Revolving Lender, such approval not to be unreasonably withheld, and (iv) any
such new Revolving Lender assumes all of the rights and obligations of a
“Revolving Lender” hereunder. No existing or new Lender shall have any
obligation to provide new or additional Revolving Commitments under this Section
or otherwise, and each Lender in its sole discretion may decline to provide any
additional Revolving Commitments. Any amendment hereto reflecting any new or
additional Revolving Commitment in accordance with the terms of this Section and
approved by the Administrative Agent shall be in form and substance satisfactory
in all reasonable respects to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrowers and the
Lender(s) being added or increasing their Revolving Commitment. As a condition
precedent to such an increase, the Borrower Representative shall deliver to the
Administrative Agent (a) a certificate of each Loan Party (in sufficient copies
for each Lender) signed by an authorized officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (B) no Default exists, and
(b) favorable written opinion letters of counsel for the Borrowers, in form and
substance satisfactory to the Administrative Agent in all reasonable respects,
similar as is relevant to the opinion letters delivered pursuant to
Section 4.01(d), covering such increased Revolving Commitments. Within a
reasonable time after the effective date of any increase, the Administrative
Agent shall, and is hereby authorized and directed to, revise the Commitment
Schedule to reflect such increase and shall distribute such revised Commitment
Schedule to each of the Lenders and the Borrower Representative, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the date of any such increase in Revolving
Commitments, all outstanding Revolving Loans shall be reallocated among the
Revolving Lenders (including any newly added Revolving Lenders) in accordance
with the Revolving Lenders’ respective revised Applicable Percentages, subject
in all respects to Section 2.14.

SECTION 2.21. Joint and Several Obligations. Each of the Borrowers shall be
jointly and severally liable hereunder and under each of the other Loan
Documents with respect to all

 

39



--------------------------------------------------------------------------------

Obligations of any other of the Borrowers, regardless of which of the Borrowers
actually receives the proceeds of any of the Loans or the benefit of any other
extensions of credit hereunder, or the manner in which the Borrowers, the
Administrative Agent, any Issuing Bank or any of the Lenders account therefor in
their respective books and records. Each such Borrower’s obligations and
liabilities with respect to proceeds of Loans which it receives or Letters of
Credit issued for its account, and related fees, costs and expenses, and each
such Borrower’s obligations and liabilities arising as a result of the joint and
several liability of the Borrowers hereunder with respect to proceeds of any
Loans received by or Letters of Credit issued for the account of any of the
other Borrowers, together with the related fees, costs and expenses, shall be
primary and distinct obligations of such Borrower. Neither the joint and several
liability of, nor any Liens now or hereafter granted to the Administrative Agent
hereunder or under any of the other Loan Documents by any of the Borrowers,
shall be impaired or released by (A) the failure of the Administrative Agent,
any Issuing Bank or any Lender, or any successors or assigns thereof, to assert
any claim or demand or to exercise or enforce any right, power or remedy against
any other Borrower, any other Loan Party, any other Person, any collateral
security or otherwise; (B) any extension or renewal for any period (whether or
not longer than the original period) or exchange of any of the Obligations or
the release or compromise of any obligation of any nature of any Person with
respect thereto; (C) the surrender, release or exchange of all or any part of
any collateral now or hereafter securing payment, performance and/or observance
of any of the Obligations or the compromise or extension or renewal for any
period (whether or not longer than the original period) of any obligations of
any nature of any Person with respect to any such property; (D) any action or
inaction on the part of the Administrative Agent, any Issuing Bank or any
Lender, or any other event or condition with respect to any other Borrower,
including any such action or inaction or other event or condition, which might
otherwise constitute a defense available to, or a discharge of, such other
Borrower, or a guarantor or surety of or for any or all of the Obligations; and
(E) any other act, matter or thing (other than payment or performance of the
Obligations) which would or might, in the absence of this provision, operate to
release, discharge or otherwise prejudicially affect the obligations of such or
any other Borrower. No Borrower or other Loan Party shall exercise any right of
subrogation, reimbursement, payment or contribution against any other Borrower
or Loan Party until all Obligations have been indefeasibly paid in full in cash.
Each Borrower hereby waives any right to enforce any remedy which the
Administrative Agent, any Lender or any Issuing Bank now has or may hereafter
have against any of the Borrowers or of all or any part of the Obligations. Each
Borrower hereby waives any benefit of, and any right to participate in, any
security or collateral given to the Administrative Agent to secure payment of
any of the Obligations.

SECTION 2.22. Amendment and Restatement. This Agreement amends and restates in
its entirety the Existing Credit Agreement. The indebtedness and obligations of
the Borrowers hereunder and under the Notes issued in connection herewith and
the other Loan Documents are continuing obligations and indebtedness, and
nothing contained herein shall be deemed to constitute payment, settlement or a
novation of such original obligations. Any accrued interest, fees and other
similar amounts owing under the Existing Credit Agreement which have not been
paid as of or prior to the date hereof shall continue in existence and shall be
paid to the Persons and on the due dates therefor specified in the Existing
Credit Agreement. Subject to the foregoing, upon the effectiveness of this
Agreement, the Revolving Loan Note dated August 15, 2008 (the “Existing Note”)
issued under the Existing Agreement shall be deemed to be replaced by the
Revolving Loan Notes issued under this Agreement, and such Existing Note shall
be returned by the Administrative Agent to the Borrower Representative as soon
as is reasonably practicable.

 

40



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrowers represent and warrant to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrowers and the Loan Parties
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by the Borrowers and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of the Borrowers
or such Loan Party (as the case may be), enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect or the failure to obtain would not
reasonably be expected to have a Material Adverse Effect, (b) will not violate
any applicable law or regulation, the violation of which would reasonably be
expected to have a Material Adverse Effect, or the charter, by-laws or other
organizational documents of the Borrowers or any other applicable Loan Party or
any order of any Governmental Authority, the violation of which would reasonably
be expected to have a Material Adverse Effect, (c) will not violate or result in
a default under any material indenture, agreement or other instrument binding
upon the Borrowers or any other Loan Party or their assets, or give rise to a
right thereunder to require any payment to be made by the Borrowers or any other
Loan Party, and (d) will not result in the creation or imposition of any Lien on
any asset of the Borrowers or any other Loan Party, except Liens created under
the Loan Documents, Permitted Encumbrances and Liens permitted under
Section 6.02.

SECTION 3.04. Financial Condition. The Borrowers have heretofore furnished or
made available to the Lenders (1) the audited consolidated balance sheet and
statements of income, stockholders equity and cash flows of legacy Allscripts
Healthcare Solutions, Inc. as of and for the fiscal year ended December 31,
2007, (2) the audited consolidated balance sheet and statements of income,
stockholders equity and cash flows of the Misys Healthcare Systems, LLC as of
and for the fiscal year ended May 31, 2008, and (3) the consolidated balance
sheet and statements of income, stockholders equity and cash flows of the
Company as of and for the fiscal quarter ended November 30, 2008, certified by
its chief financial officer. Such financial

 

41



--------------------------------------------------------------------------------

statements described in clauses (1) and (3) of the preceding sentence present
fairly, in all material respects, the financial position and results of
operations and cash flows of, in the case of clause (1), legacy Allscripts
Healthcare Solutions, Inc. and its consolidated Subsidiaries and, in the case of
clause (3), the Company and its consolidated Subsidiaries, in each case, as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the financial
statements referred to in clause (3) of the first sentence of this paragraph,
and the financial statements described in clause (2) of the preceding sentence
present fairly, in all material respects, the financial position and results of
operations and cash flows of Misys Healthcare Systems, LLC as of such date and
for such period in accordance with GAAP. Since November 30, 2008, there has been
no material adverse change in the business, financial condition or results of
operations, of the Company and its Subsidiaries, taken as a whole. Except as
disclosed in the financial statements referred to above or the notes thereto and
except as set forth in any periodic filing with the Securities and Exchange
Commission by the Company, after giving effect to the Transactions, none of the
Company or its Subsidiaries has, as of the Effective Date, any material
contingent liabilities or material unrealized losses except as evidenced by the
Loan Documents.

SECTION 3.05. Properties.

(a) The Borrowers and each other Loan Party have good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) The Borrowers and each other Loan Party owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrowers and each other
Loan Party does not infringe upon the rights of any other Person, except for any
such infringements that could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) Except as set forth in the SEC Reports or on Schedule 3.06, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrowers, threatened
against or affecting any Borrower or any other Loan Party (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected to result in a Material Adverse Effect
or (ii) that involve any of the Loan Documents or the Transactions.

(b) Except with respect to any other matters that could not reasonably be
expected to result in a Material Adverse Effect, none of the Borrowers nor any
other Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability, (iv) knows of any basis for any Environmental Liability
or (v) has failed to properly dispose of all “hazardous” and “toxic” substances.
No such substances have been released at any site or facility owned or
controlled by any Borrower or any other Loan Party which would reasonably be
expected to result in a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws. The Borrowers and each other Loan Party is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrowers nor any other
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.09. Taxes. The Borrowers and each other Loan Party have timely filed
or caused to be filed all material Tax returns and reports required to have been
filed and have paid or caused to be paid all Taxes required to have been paid by
it pursuant to such tax returns and reports, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Borrower
or such other Loan Party, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans, in each of such cases so as to cause a Material Adverse
Effect.

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other written information (other than financial projections
(such projections being prepared in good faith and based upon assumptions the
Company believes to have been reasonable at the time made) and information of a
general economic or industry specific nature) furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
taken as a whole and together with the Company’s SEC Reports, as of the date
furnished, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in the
light of the circumstances under which they were made, not materially
misleading.

SECTION 3.12. Subsidiaries. As of the date of this Agreement, the Company has no
Subsidiaries other than as set forth on Schedule 3.12 hereto. As of the date of
this Agreement, the Company owns, directly or indirectly, the stated percentage
of the issued and outstanding Equity Interests in and to each Subsidiary listed
on Schedule 3.12 hereto.

SECTION 3.13. Insurance. As of the Effective Date, all premiums due in respect
of all insurance maintained by the Borrowers have been paid.

 

43



--------------------------------------------------------------------------------

SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrowers pending or, to the knowledge of the
Borrowers, threatened. The hours worked by and payments made to employees of
each Borrower have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
except where any such violation could not reasonably be expected to have a
Material Adverse Effect. All material payments due from the Borrowers, or for
which any claim may be made against the Borrowers, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrowers except where such non
payment could not reasonably be expected to have a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Borrower is bound.

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets (including goodwill) of
the Loan Parties on a consolidated basis, at a fair valuation, will exceed their
aggregate debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the aggregate assets (including goodwill) of the
Loan Parties on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of their aggregate debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Loan Parties on a consolidated
basis will be able to pay their aggregate debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) the Loan Parties on a consolidated basis will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) counterparts of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed counterparts of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received from Borrowers
an original of each Revolving Note and an original of the Swingline Note, in
each case signed on behalf of Borrowers.

(c) The Administrative Agent (or its counsel) shall have received from Borrowers
and from each other party to the Loan Documents (other than the Notes) either
(i) counterparts of each applicable Loan Document signed on behalf of such party
or (ii) written evidence

 

44



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent (which may include telecopy or PDF
transmission of a signed signature page of the applicable Loan Document) that
such party has signed counterparts of such Loan Document.

(d) The Administrative Agent shall have received written opinion letters
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrowers, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, covering such other
matters relating to the Borrowers, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request.

(e) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by an appropriate officer or other responsible party
acceptable to Administrative Agent on behalf of the Borrowers, confirming that
(i) the representations and warranties of the Borrowers set forth in the Loan
Documents are true and correct on and as of the Effective Date; and (ii) as of
the Effective Date, no Default shall have occurred and be continuing.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
Borrowers hereunder or under any other Loan Document.

(h) The Administrative Agent and the Lenders shall have received evidence that
the insurance required by Section 5.07 is in effect.

(i) There shall not exist an injunction or temporary restraining order which
would prohibit the making of any of the Loans.

(j) The Administrative Agent shall have received a copy of the Stock Repurchase
Agreement certified as true, correct and complete by an appropriate officer of
the Company.

The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a Borrowing which is merely a
conversion or continuation of existing Loans), and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in the Loan
Documents (other than Section 3.06 and the third sentence of Section 3.04) shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.

 

45



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (other than a Borrowing which is merely a conversion or
continuation of existing Loans) and each issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrowers on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrowers covenant and agree with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each Fiscal Year of the Company, its audited
consolidated balance sheet and related statements of operations, shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit; provided that, if the Company
switches from one independent public accounting firm to another and if such
switch has occurred during any fiscal period being audited by such new
accounting firm, the audit report of any such new accounting firm may contain a
qualification or exception as to the scope of such consolidated financial
statements that relates to the period of such fiscal period prior to its
retention) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each Fiscal Quarter (excluding the last
Fiscal Quarter) of each Fiscal Year of the Company, its consolidated balance
sheet and related statements of operations, shareholders’ equity and cash flows
as of the end of and for such Fiscal Quarter and the then elapsed portion of the
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

46



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clauses (a) or
(b) above, a certificate of a Financial Officer of the Company, in the form of
Exhibit B hereto, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 5.12(a) and 5.12(b)
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the Effective Date and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be;

(e) within thirty (30) days after the commencement of each Fiscal Year of the
Company, the Company’s strategic plan, to include a detailed consolidated budget
for such Fiscal Year (including a projected consolidated balance sheet and
related statements of projected operations and cash flow as of the end of and
for such Fiscal Year and setting forth the assumptions used for purposes of
preparing such budget and including detailed break-outs for each Fiscal Quarter)
and, promptly when available, any significant revisions of such budget; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
other Loan Party, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request.

SECTION 5.02. Notices of Material Events. The Borrower Representative will
furnish to the Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding the Borrowers. The Borrower Representative
will furnish to the Administrative Agent prompt written notice of any change
(i) in any Loan Party’s jurisdiction of organization or corporate name, (ii) in
the location of any Loan Party’s chief executive office or its principal place
of business, (iii) in any Loan Party’s identity or corporate structure or
(iv) in any Loan Party’s Federal Taxpayer Identification Number.

 

47



--------------------------------------------------------------------------------

SECTION 5.04. Existence; Conduct of Business. The Company will, and will cause
each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any sale, transfer or disposition
permitted under Section 6.05; provided, further, that neither the Company nor
any of its Subsidiaries shall be required to preserve any right or franchise if
the Company or such Subsidiary shall determine that the preservation thereof is
no longer desirable in the conduct of the business of the Company or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Company, such Subsidiary or the Lenders.

SECTION 5.05. Payment of Obligations. The Borrowers will, and will cause each
other Loan Party to, pay its Indebtedness and other obligations, including
liabilities for Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrowers or such other Loan Party has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.06. Maintenance of Properties. The Borrowers will, and will cause each
other Loan Party to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.07. Insurance. The Borrowers will, and will cause each other Loan
Party to, maintain, with financially sound and reputable insurance companies
insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations;
provided, however, that the Company and its Subsidiaries may self-insure to the
extent it determines in its good faith reasonable business judgment that such
insurance is consistent with prudent business practices. Unless required by
applicable laws, neither the Borrowers nor any Loan Party shall be required to
maintain worker’s compensation insurance so long as the Borrowers or such Loan
Party maintains non-subscriber employer’s liability insurance in such amounts
(with no greater risk retention) as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations. The Borrowers will furnish to the Lenders, upon
request of the Administrative Agent or any Lender, information in reasonable
detail as to the insurance so maintained.

SECTION 5.08. Books and Records; Inspection and Audit Rights. The Borrowers
will, and will cause each other Loan Party to, keep proper books of record and
account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities. The
Borrowers will, and will cause each other Loan Party to, permit any

 

48



--------------------------------------------------------------------------------

representatives designated by the Administrative Agent or by any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants; provided, that
representatives of the Company shall have the opportunity to be present at any
meeting with its independent accountants, all at such reasonable times and as
often as reasonably requested; provided, further, that unless (x) a Default has
occurred and is continuing or (y) the Administrative Agent reasonably believes
an event has occurred that has a Material Adverse Effect, (i) the Lenders shall
coordinate the timing of their inspections with the Administrative Agent and
provide reasonable notice thereof, (ii) such inspections shall be limited to
once during any calendar year for each Lender and (iii) neither the Company nor
any of its Subsidiaries shall be required to pay or reimburse any costs and
expenses incurred by any Lender (other than the Administrative Agent) in
connection with the exercise of such rights.

SECTION 5.09. Compliance with Laws. The Borrowers will, and will cause each
other Loan Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.10. Use of Proceeds and Letters of Credit. The Letters of Credit and
the proceeds of the Loans will be used only for general corporate purposes,
which may include refinancing existing Indebtedness, the consummation of
acquisitions permitted hereunder and the repurchase of Convertible Senior
Debentures. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

SECTION 5.11. Further Assurances. The Borrowers will, and will cause each other
Loan Party to, use commercially reasonable efforts to execute any and all
further documents, agreements and instruments, and take all such further
actions, which may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents, all at the
expense of the Loan Parties.

SECTION 5.12. Financial Covenants. The Borrowers will have and maintain:

(a) Total Leverage Ratio – a Total Leverage Ratio of not greater than 2.75 to
1.00 as of any date on or before November 30, 2010, and not greater than 2.50 to
1.00 as of any date after November 30, 2010. For purpose of this calculation,
the balance, if any, outstanding and unpaid on the Convertible Senior Debentures
shall be considered Indebtedness.

(b) Interest Coverage Ratio – an Interest Coverage Ratio of not less than 4.00
to 1.00 as of the end of each Fiscal Quarter.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrowers covenant and agree with the Lenders that:

SECTION 6.01. Indebtedness. The Borrowers will not create, incur, assume or
permit to exist any Indebtedness which, after giving effect to the creation,
incurrence, or assumption thereof on a pro forma basis will cause or will likely
cause the violation of either or both of the Financial Covenants set forth at
Section 5.12. At all times prior to the conversion or repurchase of the
Convertible Senior Debentures, the Company shall not permit the Loans to be
ranked less favorably than pari passu with the Convertible Senior Debentures.

 

49



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Borrowers will not, and will not permit any other Loan
Party to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(i) Liens created under the Loan Documents;

(ii) Liens listed on Schedule 6.02 attached hereto and any renewals,
replacements or extensions thereof;

(iii) Liens created pursuant to Capital Lease Obligations or purchase money
Indebtedness, provided that such Liens are only in respect of the property or
assets subject to, and secure only, the respective Capital Lease Obligations or
purchase money Indebtedness or extensions, renewals or replacements of the
foregoing;

(iv) cumulative of the Liens permitted under the other provisions of this
Section, Liens securing Indebtedness not exceeding, in the aggregate at any one
time outstanding, $7,000,000.00;

(v) Permitted Encumbrances; and

(vi) Liens securing Indebtedness constituting (A) obligations under performance
bonds, surety bonds and letter of credit obligations to provide security for
worker’s compensation claims and (B) obligations in respect of bank overdrafts
not more than five Business Days overdue, in each case, incurred in the ordinary
course of business.

SECTION 6.03. Fundamental Changes.

(a) The Company will not, nor will it permit any other Loan Party to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, if such merger or consolidation would result in a Change
in Control of the Company.

(b) The Borrowers will not, and will not permit any other Loan Party to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrowers and the other Loan Parties on the date of execution
of this Agreement and businesses reasonably related thereto or, in the good
faith judgment of the board of directors of the Company, which are incidental or
related thereto, reasonable extensions thereof or reasonably similar or
complementary thereto.

 

50



--------------------------------------------------------------------------------

SECTION 6.04. [RESERVED].

SECTION 6.05. Asset Sales. The Borrowers will not, and will not permit any other
Loan Party to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Company permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary
(each such event, an “Asset Sale”), except:

(a) sales of inventory, used or surplus equipment and Investments in the
ordinary course of business;

(b) dispositions of used, damaged, worn out, obsolete or surplus property by the
Company or any Subsidiary in the ordinary course of business and the abandonment
or other disposition of intellectual property, in each case as determined by the
Company or such Subsidiary in its reasonable judgment to be no longer
economically practicable to maintain or useful in the conduct of the business of
the Company and its Subsidiaries taken as a whole;

(c) sales, transfers, issuances and dispositions by the Company to any of its
wholly-owned Subsidiaries or by any wholly-owned Subsidiary of the Company to
the Company or any other wholly-owned Subsidiary of the Company;

(d) leases of real or personal property in the ordinary course of business;

(e) Investments and other transactions in compliance with Section 6.03 or as
otherwise permitted hereunder;

(f) dispositions of cash and cash equivalents and inventory and goods held for
sale in the ordinary course of business;

(g) Asset Sales where (x) property is exchanged for credit against the purchase
price of similar replacement property or (y) the proceeds of such Asset Sale are
promptly applied to the purchase price of such replacement property;

(h) dispositions of accounts receivable in connection with the collection or
compromise thereof;

(i) leases, subleases, assignments, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Company and the Subsidiaries;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(k) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property for use in the ordinary
course of the business of the Company and its Subsidiaries taken as a whole;

(l) Restricted Payments permitted by Section 6.08; and

 

51



--------------------------------------------------------------------------------

(m) other Asset Sales; provided that (i) the Sold Asset Revenues in respect of
any Asset Sale, calculated in the aggregate with the Sold Asset Revenues of all
other Asset Sales made in accordance with this clause (m) during the preceding
four (4) Fiscal Quarters, does not exceed 25% of total revenues of the Company
and its Subsidiaries taken as a whole for the four Fiscal Quarters period ending
immediately prior to the consummation of such Asset Sale, (ii) no Default or
Event of Default shall occur or shall reasonably be expected to occur with
respect to any Asset Sale proposed to be consummated pursuant to this clause (m)
by virtue of any reduction in the total revenues of the Company and its
Subsidiaries and (iii) the Net Cash Proceeds of any Asset Sales pursuant to this
Section 6.05(m) shall be applied to prepay the Loans;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made to
unaffiliated third parties for fair value and for cash consideration of not less
than 70% of the value of the property sold (except that with respect to the
contemplated asset sale described on Schedule 6.05, the Company may accept the
consideration described thereon.).

SECTION 6.06. [RESERVED].

SECTION 6.07. Swap Agreements. The Borrowers will not, and will not permit any
other Loan Party to, enter into any Swap Agreement except (i) to hedge or
mitigate actual risk or (ii) as otherwise approved (excluding any pricing terms
in connection with any Swap Agreement offered by a Lender) by Administrative
Agent (such approval not to be unreasonably withheld or delayed).

SECTION 6.08. Restricted Payments. The Borrowers will not, nor will they permit
any other Loan Party to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment or incur any obligation (contingent or
otherwise) to do so, (i) if the declaration or making of such Restricted Payment
would on a pro forma basis reasonably be expected to cause a default of the
Financial Covenants set forth at Section 5.12 hereof, or (ii) if an Event of
Default has occurred and is continuing or would reasonably be expected to result
from the declaration or making of such Restricted Payment; provided, that the
foregoing will not restrict any Restricted Payments by any Loan Party to any
other Loan Party or any Subsidiary that is a wholly-owned Subsidiary of the
Company and Restricted Payments by any Subsidiary to its direct parent, provided
such parent is a Loan Party.

SECTION 6.09. Transactions with Affiliates.

(a) The Borrowers will not, nor will they permit any other Loan Party to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (i) transactions in the
ordinary course of business that are at prices and on terms and conditions not
less favorable to the Borrowers or such other Loan Party than could be obtained
on an arm’s-length basis from unrelated third parties, (ii) transactions between
or among the Borrowers and any Loan Party not involving any other Affiliate,
(iii) transactions (if any) described on Schedule 6.09 attached hereto or
transactions permitted under Section 6.09(b), (iv) any Affiliate who is an
individual may serve as director, officer, employee or consultant of the Company
or any of its Subsidiaries and may receive reasonable compensation and
indemnification and expense

 

52



--------------------------------------------------------------------------------

reimbursement (including pursuant to plans or policies approved by the board of
directors of the Company) for his or her services in such capacity, (v) the
Company or any of its Subsidiaries may enter into nonexclusive licenses of
patents, copyrights, trademarks, trade secrets and other intellectual property
with the Company or any of its Subsidiaries, (vi) any transaction between or
among the Company and its Subsidiaries that is otherwise permitted under
Article VI, (vii) payments permitted by Section 6.08, (viii) transactions with
customers, clients, suppliers, joint venture partners or purchasers or sellers
of goods and services, in each case in the ordinary course of business and
otherwise not prohibited by the Loan Documents, (ix) the existence of, and the
performance by any Loan Party of its obligations under the terms of, any limited
liability company, limited partnership or other organizational document or
securityholders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party on the date hereof
and which has been disclosed to the Lenders as in effect on the date hereof, and
similar agreements that it may enter into thereafter, (x) sales of common stock
of the Company to Affiliates of the Company not otherwise prohibited by the Loan
Documents and the granting of registration and other customary rights in
connection therewith and (xi) any transaction with an Affiliate where the only
consideration paid by any Loan Party is common stock of the Company.

(b) Notwithstanding anything to the contrary in this Agreement, the Borrowers
will not, nor will they permit any other Loan Party to, engage in any
transaction with any Misys Affiliate, except for (i) performance of obligations,
if any, remaining under the Agreement and Plan of Merger dated as of March 17,
2008 between the Company, Patriot Merger Company, LLC, Misys, and Misys
Healthcare Systems LLC, (ii) performance of the Relationship Agreement dated
March 17, 2008 between the Company and Misys, as amended by the First Amendment
to Relationship Agreement dated on or about August 14, 2008 and the Second
Amendment to Relationship Agreement dated January 5, 2009 (collectively, the
“Relationship Agreement”), (iii) performance of the Trademark and Trade Name
License Agreement dated as of October 10, 2008 between Misys and Misys
Healthcare Systems LLC; the Trademark and Trade Name Sublicense Agreement dated
as of October 10, 2008 between Misys Healthcare Systems LLC and Allscripts
Healthcare Solutions, Inc.; the Software Assignment Agreement dated as of
October 10, 2008 between Misys Healthcare Systems LLC and Misys Open Source
Solutions LLC; and the Proprietary Software License Agreement dated as of
October 10, 2008 between Misys Open Source Solutions LLC and Misys Healthcare
Systems LLC (collectively, the “IP Agreements”), (iv) performance of the
Memorandum of Understanding Regarding Shared Services Agreement dated
October 17, 2008 between the Company and Misys (the “MOU”), (v) execution,
delivery and performance of a final version of the Shared Services Agreement
between the Company and Misys in accordance with the MOU and executed and
delivered by the parties thereto not later than sixty (60) days after the date
of this Agreement and approved in writing by the Administrative Agent, such
approval not to be unreasonably withheld (such agreement, when executed,
delivered and approved, the “Shared Services Agreement”), and (vi) performance
by the Company of its obligations under the Stock Repurchase Agreement dated as
of February 10, 2009 by and among Misys plc, Misys Patriot Ltd. (“Misys UK
Holdings”), Misys Patriot US Holdings LLC (“Misys US Holdings”) and the Company
(the “Stock Repurchase Agreement”) to repurchase shares of its common stock from
Misys UK Holdings and/or Misys US Holdings under the Market Purchase Program (as
defined in the Stock Repurchase Agreement) (such stock repurchases from Misys UK
Holdings and/or Misys US Holdings referred to herein as “Permitted Stock
Repurchases”); provided, that in no event will

 

53



--------------------------------------------------------------------------------

any Borrower or any other Loan Party purchase, hold or acquire (including
pursuant to any merger with any Person that was not a Loan Party and a wholly
owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guarantee any obligations of, make any payment (other than payments
under and in accordance with the Merger Agreement, the Relationship Agreement,
the IP Agreements, the MOU, the Shared Services Agreement and payments for
Permitted Stock Repurchases), or distribution to (other than dividends in
respect of the common stock of the Company made in the ordinary course of
business and permitted under Section 6.08 hereof or Permitted Stock Repurchases)
or make or permit to exist any investment or any other interest in, any Misys
Affiliate, or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any Misys Affiliate (whether through purchase of
assets, merger or otherwise).

SECTION 6.10. Restrictive Agreements. The Borrowers will not, nor will they
permit any other Loan Party to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of any Borrower or any other Loan
Party to create, incur or permit to exist any Lien upon any of its property or
assets, or (b) the ability of any Subsidiary of the Company to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Company or any other Subsidiary of the Company or
to Guarantee Indebtedness of the Company or any other Subsidiary of the Company;
provided that the foregoing shall not apply to (A) restrictions and conditions
imposed by law or by any Loan Document, (B) restrictions, limitations,
conditions and prohibitions under or imposed by any indenture, agreement,
instrument or other contractual arrangement in effect on the date hereof
(including this Agreement) and any similar indentures, agreements or instruments
to the extent such restrictions, limitations, conditions and prohibitions are no
more restrictive, taken as a whole, than those set forth in such existing
indentures, agreements or instruments (including this Agreement), (C) any
restrictions consisting of customary provisions contained in leases, licenses
and joint ventures and other agreements, (D) restrictions with respect to any
Asset Sale permitted under Section 6.05 pending the close of the sale of such
Asset Sale, (E) any restriction or encumbrance on the transfer of any assets
subject to the Liens permitted by Section 6.02 and Permitted Encumbrances,
(F) prohibitions or conditions under applicable law, rule or regulation, (G) any
agreement or instrument in effect at the time a Person (other than Misys
Healthcare Systems, LLC) first became a Subsidiary of the Company or the date
such agreement or instrument is otherwise assumed by the Company or any of its
Subsidiaries, so long as such agreement or instrument was not entered into in
contemplation of such Person becoming a Subsidiary of the Company or such
assumption, (H) customary provisions in organizational documents, asset sale and
stock sale agreements and other similar agreements that restrict the transfer of
ownership interests in any partnership, limited liability company or similar
Person, (I) restrictions on cash or other deposits or net worth imposed by
suppliers or landlords or customers under contracts entered into in the ordinary
course of business, (J) any instrument governing Indebtedness assumed in
connection with any transaction permitted by Section 6.14, (other than the
acquisition of Misys Healthcare Systems, LLC) which encumbrance or restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person or the properties or assets of the Person so acquired,
(K) in the case of any joint venture which is not a Loan Party in respect of any
matters referred to above, restrictions in such Person’s organizational
documents or pursuant to any joint venture agreement or stockholders agreements

 

54



--------------------------------------------------------------------------------

solely to the extent of the Equity Interests of or property held in the subject
joint venture or other entity, (L) any encumbrances or restrictions imposed by
any amendments or refinancings that are otherwise permitted by the Loan
Documents or the contracts, instruments or obligations referred to in clause (G)
above, and (M) any prohibition or limitation that restricted subletting or
assignment of leasehold interests contained in any lease or sublease governing a
leasehold interest of the Company or a Subsidiary. Without limiting the
foregoing, the Borrowers will not, nor will they permit, any Loan Party to enter
into or suffer to exist any so-called negative pledge agreements with any other
creditor.

SECTION 6.11. [RESERVED]

SECTION 6.12. Additional Subsidiaries. The Borrowers will not, and will not
permit any other Loan Party to, form or acquire any material Subsidiary
(including, in any event, any Material Domestic Subsidiary) after the Effective
Date except that the Company or any of its Subsidiaries may form, create or
acquire such a Subsidiary so long as (a) immediately thereafter and giving
effect thereto, no event will occur and be continuing which constitutes a
Default and (b) on or after the 30th day after formation or acquisition thereof,
such Subsidiary shall execute and deliver a Joinder Agreement in substantially
the form attached hereto as Exhibit D-1, or at the option of the Administrative
Agent, the Joinder Agreement in substantially the form attached hereto as
Exhibit D-2, together with, in either case, (i) such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence, and good standing of such Subsidiary, the
authorization of such Subsidiary to join this Agreement, and any other customary
corporate or similar matters relating to its joinder, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, and
(ii) the favorable written opinion letter of counsel for such Subsidiary,
similar as is relevant to the opinion letters delivered pursuant to
Section 4.01(d) covering such joinder.

SECTION 6.13. Intentionally Omitted.

SECTION 6.14. Acquisitions. The Company will not, and will not permit any other
Loan Party to, enter into any transaction or series of transactions for the
purposes of acquiring all or a substantial portion of the assets, property
and/or Equity Interests in and to any Person other than the acquisition by the
Company or any Loan Party of Equity Interests (which may be way of a merger with
and into the Company or another Loan Party so long as the Company or the
applicable Loan Party is the surviving entity), or all or a substantial portion
of the assets, property and/or operations of, any Person provided that

(a) no Default or Event of Default shall have occurred and be continuing or, on
a pro forma basis, would reasonably be expected to result from such acquisition;

(b) such acquisition is of a Person in a business reasonably related to
Borrowers’ existing business (or of assets used in a reasonably-related
business); and

(c) such acquisition is not a tender offer or similar solicitation which has not
been approved (prior to such acquisition) by the board of directors (or any
other applicable governing body) of such Person.

provided, that the foregoing shall not restrict:

(a) Capital Expenditures by the Company and its Subsidiaries;

 

55



--------------------------------------------------------------------------------

(b) purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;

(c) leases of real or personal property in the ordinary course of business; and

(d) transactions permitted by Section 6.08.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrowers or any other Loan Party in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document (other than projections)
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

(d) the Borrowers or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02, 5.10, 5.12, 5.13, 5.14 or in
Article VI;

(e) the Borrowers or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01 and such failure shall continue
unremedied for a period of 10 days after written notice thereof from the
Administrative Agent to the Borrower Representative.

(f) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clauses
(a), (b), (d) or (e) of this Article), and such failure shall continue
unremedied for a period of 30 days after the earlier of (i) the date any senior
officer (including, for the sake of clarity, any executive vice-president or
more senior officer) of the Borrower Representative shall have actual knowledge
of such failure and (ii) written notice thereof from the Administrative Agent to
the Borrower Representative (which notice will be given at the request of the
Required Lenders);

(g) the Borrowers or any other Loan Party shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and the
same shall continue beyond all applicable grace periods;

 

56



--------------------------------------------------------------------------------

(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any other Loan Party or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any other Loan Party or for
a substantial part of their assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(j) a Borrower or any other Loan Party shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any other Loan Party or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(k) a Borrower or any other Loan Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against any Borrower or any other Loan
Party and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of such
Borrower or any other Loan Party to enforce any such judgment, provided,
however, that any such amount shall be calculated after deducting from the sum
so payable any amount of such judgment or order that is covered by a valid and
binding policy of insurance in favor of such Borrower or such other Loan Party;

(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(n) a Change in Control shall occur;

 

57



--------------------------------------------------------------------------------

(o) the Loan Guaranty shall cease to be the legal, valid and binding obligation
of any Loan Guarantor or such Loan Guarantor shall take any action to
discontinue or assert the invalidity or unenforceability of the Loan Guaranty,
or any Loan Guarantor shall deny that it has any further liability under the
Loan Guaranty to which it is a party, or (ii) any Loan Guarantor shall fail to
comply with any of the material terms or provisions of the Loan Guaranty to
which it is a party, or shall give notice to such effect, and such failure shall
continue unremedied for a period of 30 days after the earlier of (x) the date
any senior officer (including, for the sake of clarity, any executive
vice-president or more senior officer) of the Borrower Representative shall have
actual knowledge of such failure and (y) written notice thereof from the
Administrative Agent to the Borrower Representative (which notice will be given
at the request of the Required Lenders);

(p) the occurrence or existence of any default, event of default or other
similar condition or event (however described) with respect to Rate Management
Transactions, which default, event of default or other similar condition or
event could reasonably be expected to have a Material Adverse Effect;

then, and in every such event (other than an event with respect to a Borrower
described in clauses (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, with the
consent of the Required Lenders and shall, at the request of the Required
Lenders, by notice to the Borrower Representative, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to a Borrower described in clauses (i) or
(j) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

58



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct, BUT REGARDLESS OF THE
PRESENCE OF ORDINARY NEGLIGENCE. The Administrative Agent shall not be deemed to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

59



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may (and, in the event
(i) neither the Administrative Agent nor any Affiliate of the Administrative
Agent, as a Lender, has any Revolving Exposure or unused Commitment and (ii) the
Required Lenders so request, the Administrative Agent shall) resign at any time
by notifying the Lenders, the Issuing Banks and the Borrower Representative.
Upon any such resignation, the Required Lenders shall have the right, with the
consent of the Borrower Representative, to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent
which shall be a bank with an office in Chicago, Illinois, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to any of the Borrowers, to the Borrower Representative at 222
Merchandise Mart, Suite 2024, Chicago, Illinois 60654, attn: William J. Davis;

 

60



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JP Morgan Chase Bank, N.A. 2000 South
Naperville Road, Wheaton, Illinois, 60187, attn: Carl W. Jordan;

(iii) if to the Issuing Bank, to JP Morgan Chase Bank, N.A. 2000 South
Naperville Road, Wheaton, Illinois, 60187, attn: Carl W. Jordan;

(iv) if to the Swingline Lender, to JP Morgan Chase Bank, N.A. 2000 South
Naperville Road, Wheaton, Illinois, 60187, attn: Carl W. Jordan;

(v) if to JP Morgan Chase Bank, N.A. in its capacity as a Lender, to 2000 South
Naperville Road, Wheaton, Illinois, 60187, attn: Carl W. Jordan; and

(vi) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) If a notice is delivered by telecopy, it shall be promptly confirmed in a
writing delivered by one of the other available delivery mechanisms provided
above. Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower Representative may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

61



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment (including any mandatory
prepayment) of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, or (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank or the Swingline Lender without the
prior written consent of the Administrative Agent or such Issuing Bank or
Swingline Lender, as the case may be, and (B) no consent of the Administrative
Agent or any Lender shall be required to release any Lien or security interest
on any asset or property of the Company or any of its Subsidiaries in connection
with a sale, transfer or disposition of such asset or property made in
compliance with this Agreement. The Administrative Agent may also amend the
Commitment Schedule without the consent or approval of any other party to
reflect assignments entered into pursuant to Section 9.04 or increases in the
Revolving Commitments pursuant to Section 2.20.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents, any amendments,
modifications or waivers of the provisions hereof or thereof, or any joinders
hereto or thereto (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

62



--------------------------------------------------------------------------------

(b) The Borrowers shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Company
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee, BUT THE PRESENCE OF ORDINARY NEGLIGENCE SHALL NOT
AFFECT THE AVAILABILITY OF SUCH INDEMNITY.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent or any Issuing Bank or the Swingline Lender
under paragraphs (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or such the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such Issuing Bank in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon (without duplication) its share of the sum of the total
Revolving Exposures and unused Revolving Commitments at the time.

(d) To the extent permitted by applicable law, neither the Borrowers nor any
other Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than three
Business Days after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any

 

63



--------------------------------------------------------------------------------

Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and

(B) the Administrative Agent; and

(C) each Issuing Bank and the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and shall not result in
the assigning Lender holding Commitments and Loans of such Class in an aggregate
amount which is less than $5,000,000 unless each of the Borrower Representative
and the Administrative Agent otherwise consent, provided that no such consent of
the Borrower Representative shall be required if an Event of Default has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

64



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section, the term “Approved Fund” has the following
meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks, the
Swingline Lender and the other Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower Representative, any
Issuing Banks, the Swingline Lender and any other Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless

 

65



--------------------------------------------------------------------------------

and until such payment shall have been made in full, together with all accrued
interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(vi) Upon notice of the effectiveness of any assignment hereunder, the Borrowers
shall, upon the request of the Administrative Agent, execute and deliver
substitute Notes to the order of the assignee in the amount of the Commitment
assumed by it and to the assignor in the amount of the Commitment, if any,
retained by it, in the form of the Notes attached hereto, with appropriate
insertions and legend evidencing the replacement nature of such Notes. The
indebtedness and obligations of the Borrowers evidenced by any such replacement
Notes are continuing obligations and indebtedness, and nothing contained herein
shall be deemed to constitute payment, settlement or a novation of any such
original obligations or indebtedness. Any accrued interest and other amounts
owing under any such replaced Notes which has not been paid as of or prior to
the date of the issuance of the replacement Note shall continue in existence and
shall be paid on the due dates therefor specified herein.

(c) (i) Any Lender may, without the consent of the Borrower Representative, the
Administrative Agent, the Issuing Banks, the Swingline Lender or the other
Lenders, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Revolving Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower Representative, the Administrative Agent, the Issuing
Banks, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.15
unless the Borrower’s Representative is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Section 2.15(e) as though it were a Lender.

 

66



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank, the Swingline Lender or any other Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or by PDF shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

67



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower or any
Loan Guarantor against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Illinois.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of each court of
the County of Cook, State of Illinois sitting in Cook County and of the United
States District Court of the Northern District of Illinois (Eastern Division),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Cook County or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Borrower or
such Borrower’s properties in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER

 

68



--------------------------------------------------------------------------------

LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Lead Arranger, Co-Lead Arranger and Syndication Agent. J.P. Morgan
Securities Inc., in its capacity as Lead Arranger, and Fifth Third Bank, in its
capacity as Co-Lead Arranger and Syndication Agent, shall have no rights,
powers, duties, obligations or liabilities under this Agreement or any of the
other Loan Documents in such capacities, but to the extent that for any reason
any Person makes a claim against J.P. Morgan Securities Inc., in its capacity as
Lead Arranger, or Fifth Third Bank, in its capacity as Co-Lead Arranger and
Syndication Agent and not as a Lender, the indemnification provisions in Article
VIII and in Section 9.03 shall apply.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest hereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Act.

 

69



--------------------------------------------------------------------------------

ARTICLE X

Loan Guaranty

SECTION 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Obligations and all costs and expenses including, without limitation, all
court costs and attorneys’ and paralegals’ fees (including allocated costs of
in-house counsel and paralegals) and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Obligations from, or in prosecuting any action against,
any Borrower, any Loan Guarantor or any other guarantor of all or any part of
the Obligations (such costs and expenses, together with the Obligations,
collectively the “Guaranteed Obligations”). Each Loan Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower, any
Loan Guarantor, any other guarantor, or any other person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender, or any other person, whether
in connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

 

70



--------------------------------------------------------------------------------

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, the Issuing Bank or any Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor, to the fullest
extent permitted by law, irrevocably waives acceptance hereof, presentment, and
any notice not provided for herein, as well as any requirement that at any time
any action be taken by any person against any Obligated Party, or any other
person. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the

 

71



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Bank and the Lenders are in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08. Termination. The Lenders may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

SECTION 10.09. Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without deduction for any Indemnified
Taxes or Other Taxes; provided that if any Loan Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Guarantor shall make such deductions and
(iii) such Loan Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. The obligations of
each Loan Guarantor under this Section 10.09 are subject in all respects to the
limitations, qualifications and satisfaction of conditions set forth in
Section 2.15 of this Agreement. Without limitation of the foregoing, the
Administrative Agent, each Lender and each Issuing Bank are subject to the
obligations set forth in Section 2.15 of this Agreement to the same extent as if
set forth herein.

SECTION 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is

 

72



--------------------------------------------------------------------------------

intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder, provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

SECTION 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the
Administrative Agent, the Issuing Bank, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

SECTION 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

 

73



--------------------------------------------------------------------------------

ARTICLE XI

The Borrower Representative

SECTION 11.01. Appointment; Nature of Relationship. Allscripts Healthcare
Solutions, Inc. is hereby appointed by each of the Borrowers as its contractual
representative (herein referred to as the “Borrower Representative”) hereunder
and under each other Loan Document, and each of the Borrowers irrevocably
authorizes the Borrower Representative to act as the contractual representative
of such Borrower with the rights and duties expressly set forth herein and in
the other Loan Documents. The Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this Article
XI. Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower. The Administrative Agent and the
Lenders, and their respective officers, directors, agents or employees, shall
not be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 11.01.

SECTION 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

SECTION 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.

SECTION 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

SECTION 11.06. Execution of Loan Documents. The Borrowers hereby empower and
authorize the Borrower Representative, on behalf of the Borrowers, to execute
and deliver to the Administrative Agent and the Lenders the Loan Documents and
all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents. Each
Borrower agrees that any action taken by the Borrower Representative or the
Borrowers in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Borrower Representative of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers.

[Signature Page Follows]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers in Chicago, Illinois as of the
day and year first above written.

 

BORROWERS: ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

(F/K/A ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.),

a Delaware corporation

By:  

/s/ Brian Vandenberg

Name:   Brian Vandenberg Title:   Senior Vice President & General Counsel
ALLSCRIPTS, LLC, a Delaware limited liability company By:  

/s/ Brian Vandenberg

Name:   Brian Vandenberg Title:   Authorized Officer A4 HEALTH SYSTEMS, INC., a
North Carolina corporation By:  

/s/ Brian Vandenberg

Name:   Brian Vandenberg Title:   Authorized Officer A4 REALTY, LLC, a North
Carolina limited liability company By:  

/s/ Brian Vandenberg

Name:   Brian Vandenberg Title:   Authorized Officer EXTENDED CARE INFORMATION
NETWORK, INC., a Delaware corporation By:  

/s/ Brian Vandenberg

Name:   Brian Vandenberg Title:   Authorized Officer MISYS HEALTHCARE SYSTEMS,
LLC, a North Carolina limited liability company

By Allscripts-Misys Healthcare Solutions, Inc.,
Its sole member

By:  

/s/ Brian Vandenberg

Name:   Brian Vandenberg Title:   Senior Vice President & General Counsel

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and Swingline
Lender By:  

/s/ Carl W. Jordan

Name:  

Carl W. Jordan

Title:  

Senior Vice President

LENDERS: JPMORGAN CHASE BANK, N.A. By:  

/s/ Carl W. Jordan

Name:  

Carl W. Jordan

Title:  

Senior Vice President

FIFTH THIRD BANK, an Ohio Banking Corporation By:  

/s/ Nathaniel E. Sher

Name:  

Nathaniel E. Sher

Title:  

Vice President

Signature Page to Second Amended and Restated Credit Agreement (continued)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Revolving Lender under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Revolving Lender) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

  

 

  

2.      Assignee:

  

 

      [and is an Affiliate/Approved Fund of [identify Lender]

3.      Borrowers:

   ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC., a Delaware corporation,   

ALLSCRIPTS, LLC, a Delaware limited liability company,

A4 HEALTH SYSTEMS, INC., a North Carolina corporation,

 

EXHIBIT A



--------------------------------------------------------------------------------

  

A4 REALTY, LLC, a North Carolina limited liability company,

EXTENDED CARE INFORMATION NETWORK, INC., a Delaware corporation

MISYS HEALTHCARE SYSTEMS, LLC, a North Carolina limited liability company

4.      Administrative Agent:

   JPMORGAN CHASE BANK, N.A., as the administrative agent under the Credit
Agreement

5.      Credit Agreement:

   The Second Amended and Restated Credit Agreement dated as of February 10,
2009 among ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC., a Delaware corporation,
ALLSCRIPTS, LLC, a Delaware limited liability company, A4 HEALTH SYSTEMS, INC.,
a North Carolina corporation, A4 REALTY, LLC, a North Carolina limited liability
company, EXTENDED CARE INFORMATION NETWORK, INC., a Delaware corporation, MISYS
HEALTHCARE SYSTEMS LLC, a North Carolina limited liability company, the Lenders
parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent.

6.      Assigned Interest:

  

a.      Facility Assigned: Revolving Commitments

 

b.      Revolving Commitment of Assignor Prior to Assignment:
$                    

 

c.      Amount of Assigned Revolving
Commitment:                    $                     

 

d.      Revolving Commitment of Assignor After
Assignment:     $                    

Effective Date:                  , 20       [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates on or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

[Signature Pages Follow]

 

EXHIBIT A



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

EXHIBIT A



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

Consented to:

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.,

as Borrower Representative

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT A



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

EXHIBIT A



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he is the Chief Financial Officer of
Allscripts-Misys Healthcare Solutions, Inc., a Delaware corporation (the
“Borrower Representative”), and that as such he is authorized to execute this
certificate on behalf of the Borrowers pursuant to the Second Amended and
Restated Credit Agreement (the “Agreement”) dated as of February 10, 2009, by
and among ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC., a Delaware corporation,
ALLSCRIPTS, LLC, a Delaware limited liability company, A4 HEALTH SYSTEMS, INC.,
a North Carolina corporation, A4 REALTY, LLC, a North Carolina limited liability
company, EXTENDED CARE INFORMATION NETWORK, INC., a Delaware corporation, MISYS
HEALTHCARE SYSTEMS, LLC, a North Carolina limited liability company, JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, and the Lenders
therein named; and that a review has been made under his supervision with a view
to determining whether the Loan Parties have fulfilled all of their respective
obligations under the Agreement, the Notes and the other Loan Documents; and
further certifies, represents and warrants that to his or her knowledge (each
capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):

(a) The financial statements delivered to the Administrative Agent concurrently
with this Compliance Certificate have been prepared in accordance with GAAP
consistently followed throughout the period indicated and fairly present in all
material respects the financial condition and results of operations of the
applicable Persons as at the end of, and for, the period indicated (subject, in
the case of quarterly financial statements, to normal changes resulting from
year-end adjustments and the absence of certain footnotes).

(b) No Default or Event of Default has occurred and is continuing. In this
regard, the compliance with the provisions of Sections 5.12 as of the effective
date of the financial statements delivered to the Administrative Agent
concurrently with this Compliance Certificate, as reasonably detailed on the
attached calculations, is as follows:

(i) Section 5.12(a) – Total Leverage Ratio

 

Actual

  

Required

             to 1.00

   Not greater than              to 1.00

(ii) Section 5.12(b) – Interest Coverage Ratio

 

Actual

  

Required

             to 1.00

   Not less than 4.00 to 1.00

 

EXHIBIT B



--------------------------------------------------------------------------------

(c) No change in GAAP or in the application thereof has occurred since the
Effective Date [or, if such change has occurred, describing such change and
specifying the effect of such change on the financial statements accompanying
this certificate].

DATED as of                     , 20      .

 

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

REVOLVING LOAN NOTE

 

[$                    ]

   [Date]

Chicago, Illinois

FOR VALUE RECEIVED, Allscripts-Misys Healthcare Solutions, Inc., a Delaware
corporation, Allscripts LLC, a Delaware limited liability company, A4 Health
Systems, Inc., a North Carolina corporation, A4 Realty, LLC, a North Carolina
limited liability company, Extended Care Information Network, Inc., a Delaware
corporation, and Misys Healthcare Systems, LLC, a North Carolina limited
liability company (together with permitted successors, herein collectively
called “Makers”), jointly and severally promise to pay to the order of
                                         (“Payee”), at the office of JPMorgan
Chase Bank, N.A., as Administrative Agent, in Chicago, Illinois, in immediately
available funds and in lawful money of the United States of America, the
principal sum of                      and No/100 Dollars ($                    )
(or the unpaid balance of all principal advanced against this note, if that
amount is less), together with interest on the unpaid principal balance of this
note from time to time outstanding at the rate or rates provided in that certain
Second Amended and Restated Credit Agreement dated as of February 10, 2009 (as
amended, supplemented, restated or replaced from time to time, the “Credit
Agreement”) among Makers, certain Lenders (including the Payee) and JPMorgan
Chase Bank, N.A., as Administrative Agent. Any term defined in the Credit
Agreement which is used in this note and which is not otherwise defined in this
note shall have the meaning ascribed to it in the Credit Agreement.

1. Credit Agreement; Advances. This note has been issued pursuant to the terms
of the Credit Agreement, and is one of the Revolving Notes referred to in the
Credit Agreement. Advances against this note by Payee or other holder hereof
shall be governed by the terms and provisions of the Credit Agreement. Reference
is hereby made to the Credit Agreement for all purposes. Payee is entitled to
the benefits of the Credit Agreement. The unpaid principal balance of this note
at any time shall be the total of all amounts lent or advanced against this note
less the amount of all payments or permitted prepayments made on this note and
by or for the account of Makers. All loans and advances and all payments and
permitted prepayments made hereon may be endorsed by the holder of this note on
a schedule which may be attached hereto (and thereby made a part hereof for all
purposes) or otherwise recorded in the holder’s records; provided, that any
failure to make notation of (a) any advance shall not cancel, limit or otherwise
affect Makers’ obligations or any holder’s rights with respect to that advance,
or (b) any payment or permitted prepayment of principal shall not cancel, limit
or otherwise affect Makers’ entitlement to credit for that payment as of the
date received by the holder.

2. Mandatory Payments of Principal and Interest.

(a) Accrued and unpaid interest on the unpaid principal balance of this note
shall be due and payable as provided in the Credit Agreement.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

(b) On the Maturity Date, the entire unpaid principal balance of this note and
all accrued and unpaid interest on the unpaid principal balance of this note
shall be finally due and payable.

(c) The Credit Agreement provides for required prepayments of the indebtedness
evidenced hereby upon terms and conditions specified therein.

3. Default. The Credit Agreement provides for the acceleration of the maturity
of this note and other rights and remedies upon the occurrence of certain events
specified therein.

4. Waivers by Makers and Others. Except to the extent, if any, that notice of
default is expressly required herein or in any of the other Loan Documents, each
Maker and any and all co-makers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), presentment
for payment, protest, diligence in collecting and the filing of suit for the
purpose of fixing liability and consent that the time of payment hereof may be
extended and re-extended from time to time without notice to any of them. Each
such Person agrees that his, her or its liability on or with respect to this
note shall not be affected by any release of or change in any guaranty at any
time existing or by the partial or complete unenforceability of any guaranty or
other surety obligation, in each case in whole or in part, with or without
notice and before or after maturity.

5. Paragraph Headings. Paragraph headings appearing in this note are for
convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.

6. Choice of Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE APPLICABLE LAWS OF THE STATE OF ILLINOIS AND THE UNITED STATES OF
AMERICA FROM TIME TO TIME IN EFFECT.

7. Successors and Assigns. This note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representatives, heirs, successors and permitted assigns of
Makers and Payee.

8. Records of Payments. The records of Payee shall be prima facie evidence of
the amounts owing on this note (absent manifest error).

9. Severability. If any provision of this note is held to be illegal, invalid or
unenforceable under present or future laws, the legality, validity and
enforceability of the remaining provisions of this note shall not be affected
thereby, and this note shall be liberally construed so as to carry out the
intent of the parties to it.

10. Revolving Credit. Subject to the terms and provisions of the Credit
Agreement, Makers may use all or any part of the credit provided to be evidenced
by this note at any time before the Maturity Date. Makers may borrow, repay and
reborrow hereunder, and except as set forth in the Credit Agreement there is no
limitation on the number of advances made hereunder.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

11. Joint and Several Obligations. Each of the Makers shall be jointly and
severally liable hereunder regardless of which of the Makers actually receives
the proceeds of any indebtedness evidenced hereby, or the manner in which the
Makers, the Administrative Agent or any of the Lenders account therefor in their
respective books and records. Each Maker’s obligations and liabilities with
respect to the indebtedness evidenced hereby, and each Maker’s obligations and
liabilities arising as a result of the joint and several liability of the Makers
hereunder, shall be primary and distinct obligations of such Maker. The joint
and several liability of each Maker hereunder shall be impaired or released by
(i) any failure of the Payee, the Administrative Agent, any Issuing Bank or any
other Lender, or any successors or assigns thereof, to assert any claim or
demand or to exercise or enforce any right, power or remedy against any other
Maker, any other Loan Party, any other Person, any collateral security or
otherwise; (ii) any extension or renewal for any period (whether or not longer
than the original period) or exchange of any of the indebtedness evidenced
hereby or the release or compromise of any obligation of any nature of any
Person with respect thereto; (iii) any surrender, release or exchange of all or
any part of any collateral now or hereafter securing payment, performance and/or
observance of any of the indebtedness evidenced hereby or the compromise or
extension or renewal for any period (whether or not longer than the original
period) of any obligations of any nature of any Person with respect to any such
property; (iv) any action or inaction on the part of the Payee, the
Administrative Agent, any Issuing Bank or any other Lender, or any other event
or condition with respect to any other Maker, including any such action or
inaction or other event or condition, which might otherwise constitute a defense
available to, or a discharge of, such other Maker, or a guarantor or surety of
or for any or all of the indebtedness evidenced hereby; and (v) any other act,
matter or thing (other than payment or performance of the indebtedness evidenced
hereby) which would or might, in the absence of this provision, operate to
release, discharge or otherwise prejudicially affect the obligations of such or
any other Maker.

[SIGNATURE PAGE TO FOLLOW]

 

EXHIBIT C-1



--------------------------------------------------------------------------------

Signature Page to Revolving Loan Note

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. (F/K/A ALLSCRIPTS HEALTHCARE
SOLUTIONS, INC.),

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

ALLSCRIPTS, LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

A4 HEALTH SYSTEMS, INC., a North Carolina corporation By:  

 

Name:  

 

Title:  

 

A4 REALTY, LLC, a North Carolina limited liability company By:  

 

Name:  

 

Title:  

 

EXTENDED CARE INFORMATION NETWORK, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

MISYS HEALTHCARE SYSTEMS, LLC, a North Carolina limited liability company By:  
Allscripts-Misys Healthcare Solutions, Inc.,   Its sole member By:  

 

Name:  

 

Title:  

 

 

EXHIBIT C-1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

SWINGLINE NOTE

 

[$                    ]    [Date] Chicago, Illinois   

FOR VALUE RECEIVED, Allscripts-Misys Healthcare Solutions, Inc., a Delaware
corporation, Allscripts LLC, a Delaware limited liability company, A4 Health
Systems, Inc., a North Carolina corporation, A4 Realty, LLC, a North Carolina
limited liability company, Extended Care Information Network, Inc., a Delaware
corporation, and Misys Healthcare Systems, LLC, a North Carolina limited
liability company (together with permitted successors, herein collectively
called “Makers”), jointly and severally promise to pay to the order of
                                         (“Payee”), at the office of JPMorgan
Chase Bank, N.A., as Administrative Agent, in Chicago, Illinois, in immediately
available funds and in lawful money of the United States of America, the
principal sum of                                          and No/100 Dollars
($                    ) (or the unpaid balance of all principal advanced against
this note, if that amount is less), together with interest on the unpaid
principal balance of this note from time to time outstanding at the rate or
rates provided in that certain Second Amended and Restated Credit Agreement
dated as of February 10, 2009 (as amended, supplemented, restated or replaced
from time to time, the “Credit Agreement”) among Makers, certain Lenders
(including the Payee) and JPMorgan Chase Bank, N.A., as Administrative Agent.
Any term defined in the Credit Agreement which is used in this note and which is
not otherwise defined in this note shall have the meaning ascribed to it in the
Credit Agreement.

1. Credit Agreement; Advances. This note has been issued pursuant to the terms
of the Credit Agreement, and is the Swingline Note referred to in the Credit
Agreement. Advances against this note by Payee or other holder hereof shall be
governed by the terms and provisions of the Credit Agreement. Reference is
hereby made to the Credit Agreement for all purposes. Payee is entitled to the
benefits of the Credit Agreement. The unpaid principal balance of this note at
any time shall be the total of all amounts lent or advanced against this note
less the amount of all payments or permitted prepayments made on this note and
by or for the account of Makers. All loans and advances and all payments and
permitted prepayments made hereon may be endorsed by the holder of this note on
a schedule which may be attached hereto (and thereby made a part hereof for all
purposes) or otherwise recorded in the holder’s records; provided, that any
failure to make notation of (a) any advance shall not cancel, limit or otherwise
affect Makers’ obligations or any holder’s rights with respect to that advance,
or (b) any payment or permitted prepayment of principal shall not cancel, limit
or otherwise affect Makers’ entitlement to credit for that payment as of the
date received by the holder.

2. Mandatory Payments of Principal and Interest.

(a) Accrued and unpaid interest on the unpaid principal balance of this note
shall be due and payable as provided in the Credit Agreement.

(b) On the Maturity Date, the entire unpaid principal balance of this note and
all accrued and unpaid interest on the unpaid principal balance of this note
shall be finally due and payable.

 

EXHIBIT C-2



--------------------------------------------------------------------------------

(c) The Credit Agreement provides for required prepayments of the indebtedness
evidenced hereby upon terms and conditions specified therein.

3. Default. The Credit Agreement provides for the acceleration of the maturity
of this note and other rights and remedies upon the occurrence of certain events
specified therein.

4. Waivers by Makers and Others. Except to the extent, if any, that notice of
default is expressly required herein or in any of the other Loan Documents, each
Maker and any and all co-makers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), presentment
for payment, protest, diligence in collecting and the filing of suit for the
purpose of fixing liability and consent that the time of payment hereof may be
extended and re-extended from time to time without notice to any of them. Each
such Person agrees that his, her or its liability on or with respect to this
note shall not be affected by any release of or change in any guaranty at any
time existing or by the partial or complete unenforceability of any guaranty or
other surety obligation, in each case in whole or in part, with or without
notice and before or after maturity.

5. Paragraph Headings. Paragraph headings appearing in this note are for
convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.

6. Choice of Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE APPLICABLE LAWS OF THE STATE OF ILLINOIS AND THE UNITED STATES OF
AMERICA FROM TIME TO TIME IN EFFECT.

7. Successors and Assigns. This note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representatives, heirs, successors and permitted assigns of
Makers and Payee.

8. Records of Payments. The records of Payee shall be prima facie evidence of
the amounts owing on this note (absent manifest error).

9. Severability. If any provision of this note is held to be illegal, invalid or
unenforceable under present or future laws, the legality, validity and
enforceability of the remaining provisions of this note shall not be affected
thereby, and this note shall be liberally construed so as to carry out the
intent of the parties to it.

10. Revolving Credit. Subject to the terms and provisions of the Credit
Agreement, Makers may use all or any part of the credit provided to be evidenced
by this note at any time before the Maturity Date. Makers may borrow, repay and
reborrow hereunder, and except as set forth in the Credit Agreement there is no
limitation on the number of advances made hereunder.

11. Joint and Several Obligations. Each of the Makers shall be jointly and
severally liable hereunder regardless of which of the Makers actually receives
the proceeds of any indebtedness evidenced hereby, or the manner in which the
Makers, the Administrative Agent or any of the Lenders account therefor in their
respective books and records. Each Maker’s obligations and liabilities with
respect to the indebtedness evidenced hereby, and each Maker’s obligations and
liabilities arising as a result of the joint and several liability of the Makers
hereunder, shall be primary and distinct obligations of such Maker. The joint
and several

 

EXHIBIT C-2



--------------------------------------------------------------------------------

liability of each Maker hereunder shall be impaired or released by (i) any
failure of the Payee, the Administrative Agent, any Issuing Bank or any other
Lender, or any successors or assigns thereof, to assert any claim or demand or
to exercise or enforce any right, power or remedy against any other Maker, any
other Loan Party, any other Person, any collateral security or otherwise;
(ii) any extension or renewal for any period (whether or not longer than the
original period) or exchange of any of the indebtedness evidenced hereby or the
release or compromise of any obligation of any nature of any Person with respect
thereto; (iii) any surrender, release or exchange of all or any part of any
collateral now or hereafter securing payment, performance and/or observance of
any of the indebtedness evidenced hereby or the compromise or extension or
renewal for any period (whether or not longer than the original period) of any
obligations of any nature of any Person with respect to any such property;
(iv) any action or inaction on the part of the Payee, the Administrative Agent,
any Issuing Bank or any other Lender, or any other event or condition with
respect to any other Maker, including any such action or inaction or other event
or condition, which might otherwise constitute a defense available to, or a
discharge of, such other Maker, or a guarantor or surety of or for any or all of
the indebtedness evidenced hereby; and (v) any other act, matter or thing (other
than payment or performance of the indebtedness evidenced hereby) which would or
might, in the absence of this provision, operate to release, discharge or
otherwise prejudicially affect the obligations of such or any other Maker.

[SIGNATURE PAGE TO FOLLOW]

 

EXHIBIT C-2



--------------------------------------------------------------------------------

Signature Page to Swingline Note

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. (F/K/A ALLSCRIPTS HEALTHCARE
SOLUTIONS, INC.),

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

ALLSCRIPTS, LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

A4 HEALTH SYSTEMS, INC., a North Carolina corporation By:  

 

Name:  

 

Title:  

 

A4 REALTY, LLC, a North Carolina limited liability company By:  

 

Name:  

 

Title:  

 

EXTENDED CARE INFORMATION NETWORK, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

MISYS HEALTHCARE SYSTEMS, LLC, a North Carolina limited liability company By:  
Allscripts-Misys Healthcare Solutions, Inc.,   Its sole member By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D-1

JOINDER AGREEMENT FOR LOAN GUARANTOR

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             , 200    , is
entered into between                                         , a
                                 (the “New Subsidiary”) and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent (the “Administrative Agent”) under
that certain Second Amended and Restated Credit Agreement, dated as of
February 10, 2009 among Allscripts-Misys Healthcare Solutions, Inc., a Delaware
corporation, Allscripts, LLC, a Delaware limited liability company, A4 Health
Systems, Inc., a North Carolina corporation, A4 Realty, LLC, a North Carolina
limited liability company, Extended Care Information Network, Inc., a Delaware
corporation, and Misys Healthcare Systems, LLC, a North Carolina limited
liability company (the “Borrowers”), the Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 10.10 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in Article
X of the Credit Agreement, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally with the other Loan Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such other documents and instruments as
requested by the Administrative Agent in accordance with the Credit Agreement.

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

    

 

    

 

    

 

  

 

EXHIBIT D-1



--------------------------------------------------------------------------------

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXHIBIT D-2

JOINDER AGREEMENT FOR NEW BORROWER

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             , 200    , is
entered into between                                         , a
                                 (the “New Borrower”) and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent (the “Administrative Agent”) under
that certain Amended and Restated Credit Agreement, dated as of February 10,
2009 among Allscripts-Misys Healthcare Solutions, Inc., a Delaware corporation,
Allscripts, LLC, a Delaware limited liability company, A4 Health Systems, Inc.,
a North Carolina corporation, A4 Realty, LLC, a North Carolina limited liability
company, Extended Care Information Network, Inc., a Delaware corporation, and
Misys Healthcare Systems, LLC, a North Carolina limited liability company (the
“Borrowers”), the Loan Parties party thereto, the Lenders party thereto and the
Administrative Agent (as the same may be amended, modified, extended or restated
from time to time, the “Credit Agreement”). All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement.

The New Borrower and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Borrower will be deemed to be a “Borrower”
for all purposes under the Credit Agreement and a “Maker” for all purposes under
each of the Notes. The New Borrower shall have all of the obligations of a
“Borrower” under the Credit Agreement as if it had executed the Credit Agreement
in such capacity and as a “Maker” under each of the Notes as if it had executed
each of the Notes in such capacity. The New Borrower hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, the Notes and the other Loan
Documents, including without limitation (a) all of the representations and
warranties of the Borrowers set forth in Article III of the Credit Agreement,
and (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Borrower hereby agrees, as set forth in Section 2.21 of the
Credit Agreement and as set forth in the Notes, to be jointly and severally
liable for the Obligations strictly in accordance with the terms thereof.

2. If required, the New Borrower is, simultaneously with the execution of this
Agreement, executing and delivering such other documents and instruments as
requested by the Administrative Agent in accordance with the Credit Agreement.

3. The address of the New Borrower for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

    

 

    

 

    

 

  

4. The New Borrower hereby waives acceptance by the Administrative Agent and the
Lenders of the obligations of the New Borrower upon the execution of this
Agreement by the New Borrower.

 

EXHIBIT D-2



--------------------------------------------------------------------------------

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

IN WITNESS WHEREOF, the New Borrower has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW BORROWER] By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT D-2